





EXHIBIT 10(d)(2)

EXECUTION COPY










--------------------------------------------------------------------------------


--------------------------------------------------------------------------------









AGREEMENT OF LEASE







between

GREEN 317 MADISON LLC

Landlord




and




MOORE STEPHENS BUSINESS SOLUTIONS LLC

Tenant

Dated as of December 11, 2008




Suite 715-17
317 Madison Avenue
New York, New York










--------------------------------------------------------------------------------


--------------------------------------------------------------------------------






   




--------------------------------------------------------------------------------




TABLE OF CONTENTS TABLE OF CONTENTS i ARTICLE 1 DEMISE; PREMISES AND PURPOSE 1
ARTICLE 2 TERM 1 ARTICLE 3 RENT AND ADDITIONAL RENT 2 ARTICLE 4
ASSIGNMENT/SUBLETTING 2 ARTICLE 5 DEFAULT 8 ARTICLE 6 RELETTING, ETC. 8 ARTICLE
7 LANDLORD MAY CURE DEFAULTS 9 ARTICLE 8 ALTERATIONS 9 ARTICLE 9 LIENS 12
ARTICLE 10 REPAIRS AND MAINTENANCE 12 ARTICLE 11 FIRE OR OTHER CASUALTY 13
ARTICLE 12 END OF TERM 14 ARTICLE 13 SUBORDINATION AND ESTOPPEL, ETC. 15 ARTICLE
14 CONDEMNATION 17 ARTICLE 15 REQUIREMENTS OF LAW 17 ARTICLE 16 CERTIFICATE OF
OCCUPANCY 18 ARTICLE 17 POSSESSION 18 ARTICLE 18 QUIET ENJOYMENT 19 ARTICLE 19
RIGHT OF ENTRY 19 ARTICLE 20 INDEMNITY 20 ARTICLE 21 LANDLORD’S LIABILITY, ETC.
20 ARTICLE 22 CONDITION OF PREMISES 20 ARTICLE 23 CLEANING 21 ARTICLE 24 JURY
WAIVER 22 ARTICLE 25 NO WAIVER, ETC. 22 ARTICLE 26 OCCUPANCY AND USE BY TENANT
23





i




--------------------------------------------------------------------------------




      ARTICLE 27 NOTICES 23 ARTICLE 28 WATER 24 ARTICLE 29 SPRINKLER SYSTEM 24
ARTICLE 30 HEAT, ELEVATOR, ETC. 24 ARTICLE 31 SECURITY DEPOSIT 25 ARTICLE 32 TAX
ESCALATION 26 ARTICLE 33 RENT CONTROL 28 ARTICLE 34 SUPPLIES 29 ARTICLE 35 AIR
CONDITIONING 29 ARTICLE 36 SHORING 30 ARTICLE 37 EFFECT OF CONVEYANCE, ETC. 31
ARTICLE 38 RIGHTS OF SUCCESSORS AND ASSIGNS 31 ARTICLE 39 CAPTIONS 31 ARTICLE 40
BROKERS 31 ARTICLE 41 ELECTRICITY 31 ARTICLE 42 LEASE SUBMISSION 34 ARTICLE 43
INSURANCE 34 ARTICLE 44 SIGNAGE 36 ARTICLE 45 RIGHT TO RELOCATE 37 ARTICLE 46
FUTURE CONDOMINIUM CONVERSION 37 ARTICLE 47 MISCELLANEOUS 38 ARTICLE 48
[INTENTIONALLY DELETED] 39 ARTICLE 49 DEMOLITION 39 ARTICLE 50 CANCELLATION 39
ARTICLE 51 RULES AND REGULATIONS 41


ii




--------------------------------------------------------------------------------



















INDEX OF DEFINED TERMS

TERM

   PAGE

Additional Rent

2

Alterations

10

Base Tax Year

27

Brokers

32

Building

48

Building Cleaning Contractor

22

Building Project

27

Business Days

25

Business Hours

25

Cancellation Date

14, 19, 40

Comparative Year

27

Cooling Season

30

Declaration

38

Delivery Personnel

1

ERIF

32

excess electricity

33

Existing HVAC Equipment

30

Expiration Date

2

Fixed Annual Rent

2

Force Majeure

14

Freight Items

25

Heating Season

25

HVAC Repair Fee

31

HVAC System

30

Interest Rate

23

Land

38

Landlord

1

Landlord’s Electrical Consultant

33

Landlord’s Relocation Work

38

Landlord’s Restoration Work

13

Landlord’s Work

21

Lease

1

Leaseback Area

3

Major Casualty”

14

Notice of Cancellation

40

Ordinary Business Hours

32

Ordinary Equipment

32

Premises

1

Punch List Items

21

Real Estate Taxes

27

Recapture Date

3


iii




--------------------------------------------------------------------------------




Relocation Effective Date

37

Relocation Notice

37

Relocation Space

37

Rent

2

Section 4.02 Notice

3

Section 4.06 Consent Request

5

Security

26

Succeeding Tenant Expenses

15

Supplemental Systems

30

Tenant

1

Tenant Cleaning Services

22

Tenant’s Move

25

Tenant’s Recapture Offer

3

Tenant’s Share

27








iv




--------------------------------------------------------------------------------







LEASE (this “Lease”) made as of the __ day of December 2008 between GREEN 317
MADISON LLC, a Delaware limited liability company having an office c/o SL Green
Realty Corp., at 420 Lexington Avenue, New York, New York, 10170, hereinafter
referred to as “Landlord”, and MOORE STEPHENS BUSINESS SOLUTIONS LLC, a Delaware
limited liability company having an office at 477 Madison Avenue, 10th Floor,
New York, New York 10022, hereinafter referred to as “Tenant”.

W I T N E S S E T H

Landlord and Tenant, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby covenant and agree as follows:

ARTICLE 1

DEMISE; PREMISES AND PURPOSE

1.01.

Landlord hereby leases and demises to Tenant, and Tenant hereby hires and takes
from Landlord, those certain premises located on and comprising a rentable
portion of the seventh (7th) floor designated as Suite715-17, approximately as
indicated by hatch marks on the plan annexed hereto and made a part hereof as
“Exhibit A” (the “Premises”) in the building known as and located at 317 Madison
Avenue, New York, New York (the “Building”) subject to the provisions of this
Lease.

1.02.

The Premises shall be used and occupied for executive and general office use,
and uses incidental and ancillary thereto (including, without limitation a
pantry), consistent with that found in Class “A” high-rise office buildings
located in midtown Manhattan only and for no other purpose.

1.03.

Neither the Premises, nor the halls, corridors, stairways, elevators or any
other portion of the Building shall be used by Tenant or Tenant’s servants,
employees, licensees, invitees or visitors in connection with the aforesaid
permitted use or otherwise so as to cause any congestion of the public portions
of the Building or the entranceways, sidewalks or roadways adjoining the
Building whether by trucking or by the congregating or loitering thereon of
Tenant and/or the servants, employees, licensees, invitees or visitors of
Tenant.

1.04.

Tenant shall not permit messengers, delivery personnel or other individuals
providing such services to Tenant (“Delivery Personnel”) to: (i) assemble,
congregate or to form a line outside of the Premises or the Building or
otherwise impede the flow of pedestrian traffic outside of the Premises or
Building or (ii) park or otherwise leave bicycles, wagons or other delivery
carts outside of the Premises or the Building except in locations outside of the
Building designated by Landlord from time-to-time. Tenant shall require all
Delivery Personnel to comply with rules promulgated by Landlord from
time-to-time regarding the use of outside messenger services.

ARTICLE 2

TERM

2.01.

The Premises are leased for a term of approximately five (5) years (the “Term”)
which shall commence on the date (the “Commencement Date”) which shall be the
later of:

(i)

January 19, 2009, or


(ii)

the earlier of (x) the date upon which Landlord’s Work (hereinafter defined in
Article 22 hereof) are deemed to be substantially completed,











--------------------------------------------------------------------------------







or
(y) the date Tenant or anyone claiming by, under or through Tenant first shall
occupy any part of the Premises for the conduct of Tenant’s business,

and shall end on the last day of the calendar month during which the fifth (5th)
anniversary of the Commencement Date occurs or in the event that the
Commencement Date occurs on the first (1st) day of the month, the day
immediately preceding the fifth (5th) anniversary of the .Commencement Date (the
“Expiration Date”) or on such earlier date upon which the term of this Lease
shall expire, be canceled or terminated pursuant to any of the conditions or
covenants of this Lease or pursuant to law. As soon as the Commencement Date and
the Expiration Date are known, Landlord and Tenant shall execute a memorandum
prepared by Landlord confirming the same within ten (10) days of written demand
therefor, but any failure to execute such a memorandum shall not affect such
dates as determined by Landlord. Landlord shall endeavor to provide Tenant with
three  (3) days prior notice (which may be given in person or by telephone) of
Landlord’s reasonable estimate of the Commencement Date; provided, however, that
Landlord’s failure to provide such notice and/or such date estimated to be the
Commencement Date shall not affect the actual Commencement Date of this Lease.

ARTICLE 3

RENT AND ADDITIONAL RENT

3.01.

Tenant shall pay fixed annual rent without electricity (the “Fixed Annual Rent”)
at the rates provided for in the schedule annexed hereto and made a part hereof
as “Exhibit B” in equal monthly installments in advance on the first (1st ) day
of each calendar month during the Term, except that the first (1st) monthly
installment of Fixed Annual Rent shall be paid by Tenant upon its execution of
this Lease. All sums other than Fixed Annual Rent payable hereunder shall be
deemed to be “Additional Rent” and shall be payable within thirty (30) days
after demand, or in accordance with this Lease if other payment dates are
hereinafter provided; provided, however, that non-regularly scheduled payments
of Additional Rent for which other payment dates are not hereinafter provided
shall be payable within thirty (30) days after demand therefor. Tenant shall pay
all Fixed Annual Rent and Additional Rent due hereunder at the office of
Landlord or such other place as Landlord may designate, payable in United States
legal tender, by cash, or by good and sufficient check drawn on a New York City
bank which is a member of the New York Clearing House or a successor thereto,
and without any setoff or deduction whatsoever. The term “Rent” as used in this
Lease shall mean Fixed Annual Rent and Additional Rent. Landlord may apply
payments made by Tenant towards the payment of any item of Fixed Annual Rent
and/or Additional Rent payable hereunder notwithstanding any designation by
Tenant as to the items against which any such payment should be credited.

3.02.

If and so long as Tenant is not in default under this Lease, after notice and
the expiration of the grace period applicable to such default thereunder, if
any, the first three (3) monthly installment(s) of Fixed Annual Rent (without
electricity) accruing under the Lease shall be abated by the sum of $21,364.00
per month (for a total abatement of $64,092.00).

ARTICLE 4

ASSIGNMENT/SUBLETTING

4.01.

Neither Tenant nor Tenant’s legal representatives or successors in interest by
operation of law or otherwise, shall assign, mortgage or otherwise encumber this
Lease, or sublet or permit all or part of the Premises to be used by others,
without the prior written consent  of Landlord in each instance, subject to the
provisions of Section 4.09 hereof.  The transfer of a majority of the issued and
outstanding capital stock of any corporate tenant or sublessee of this Lease or
a majority of the total interest in any partnership tenant or sublessee or
company, however accomplished, and whether in a single transaction or in a
series of related or unrelated transactions, the conversion of a tenant or
sublessee entity to either a limited liability company or a limited liability
partnership or the merger or consolidation of a





2




--------------------------------------------------------------------------------







corporate tenant or sublessee, shall be deemed an assignment of this Lease or of
such sublease, subject to the provisions of Section 4.09 hereof. If the Lease is
assigned, or if the Premises or any part thereof is underlet or occupied by
anybody other than Tenant, Landlord may, after default by Tenant, collect rent
from the assignee, undertenant or occupant, and apply the net amount collected
to the Rent due hereunder, but no assignment, underletting, occupancy or
collection shall be deemed a waiver of the provisions hereof, the acceptance of
the assignee, undertenant or occupant as tenant, or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained. The consent by Landlord to an assignment or underletting shall not in
any way be construed to relieve Tenant from obtaining the express consent in
writing of Landlord to any further assignment or underletting. In no event shall
any permitted sublessee assign or encumber its sublease or further sublet all or
any portion of its sublet space, or otherwise suffer or permit the sublet space
or any part thereof to be used or occupied by others, without Landlord’s prior
written consent in each instance. A material modification, amendment or
extension of a sublease shall be deemed a sublease.  The listing of the name of
a party or entity other than that of Tenant on the Building or floor directory
or on or adjacent to the entrance door to the Premises shall neither grant such
party or entity any right or interest in this Lease or in the Premises nor
constitute Landlord’s consent to any assignment or sublease to, or occupancy of
the Premises by, such party or entity. If any lien is filed against the Premises
or the Building of which the same form a part for brokerage services claimed to
have been performed for Tenant in connection with any such assignment or
sublease, whether or not actually performed, the same shall be discharged within
ten (10) days thereafter, at Tenant’s expense, by filing the bond required by
law, or otherwise, and paying any other necessary sums, and Tenant agrees to
indemnify Landlord and its agents and hold them harmless from and against any
and all claims, losses or liability resulting from such lien for brokerage
services rendered.

4.02.

If Tenant desires to assign this Lease or to sublet all or any portion of the
Premises, then Tenant shall first submit in writing to Landlord, at Tenant’s
option, either (a) a “Section 4.06 Consent Request” (hereinafter defined) or (b)
a notice referencing this Section 4.02 (a “Section 4.02 Notice”) together with
either (x) a “term sheet” executed by Tenant and the proposed assignee or
subtenant or (y) a notice of intention” to assign or sublease, each of which
must state, with respect to each such prospective assignment or subletting, all
of the relevant terms and conditions upon which Tenant is willing to assign this
Lease or sublet the Premises, or portion thereof, whichever may be applicable,
and which shall be deemed an offer (the “Tenant’s Recapture Offer”) under the
terms and conditions contained in the Section 4.06 Consent Request or such “term
sheet” or “notice of intention,” as the case may be, (i) with respect to a
prospective assignment, to assign this Lease  to Landlord without any payment of
moneys or other consideration therefor, or (ii) with respect to a prospective
subletting, to sublet to Landlord the portion of the Premises involved
(“Leaseback Area”) for the term specified by Tenant with respect to its proposed
sublease, and at the lower of (a) Tenant’s proposed subrental or (b) the rate of
Fixed Annual Rent and Additional Rent, and otherwise on the same terms,
covenants and conditions (including provisions relating to escalation rents), as
are contained herein and as are allocable and applicable to the portion of the
Premises to be covered by such subletting. Tenant’s Recapture Offer shall
specify the date when the Leaseback Area will be made available to Landlord,
which date be in no event earlier than forty-five (45) days nor later than one
hundred eighty (180) days following the date that Landlord receives Tenant’s
Recapture Offer (the “Recapture Date”).  If Tenant’s Recapture Offer relates to
a sublease, and if the proposed sublease will result in all or substantially all
of the Premises (i.e., ninety (90%) percent or more) being sublet for the
balance or substantially the balance of the Term (i.e., with one (1) year or
less remaining in the Term), then Landlord shall have the option to extend the
term of its proposed sublease for the balance of the term of this Lease less one
(1) day. Landlord shall have a period of twenty (20) days from the receipt of
such Tenant’s Recapture Offer to either accept or reject Tenant’s Recapture
Offer or, with respect to a proposed assignment of this Lease or sublease of all
or substantially all of the Premises for the balance or substantially the
balance of the Term, to terminate this Lease. If Landlord shall fail to respond
to such Tenant’s Recapture Offer within such twenty (20) day period, then Tenant
may deliver to Landlord a second written notice specifying Landlord’s failure to
respond to Tenant’s Recapture Offer and bearing the following legend typed in
bold, capital letters at the top and in a font size of not less than 14 point
“IF LANDLORD SHALL FAIL TO RESPOND TO TENANT’S RECAPTURE OFFER WITHIN FIVE (5)
BUSINESS DAYS OF ITS RECEIPT HEREOF, THEN LANDLORD SHALL BE DEEMED TO HAVE
REJECTED TENANT’S RECAPTURE OFFER.” If Tenant shall provide such reminder notice
to Landlord and Landlord fails to respond within five (5) Business Days (as
hereinafter defined in Article





3




--------------------------------------------------------------------------------







30 hereof) after Landlord’s receipt thereof, then Landlord shall be deemed to
have rejected Tenant’s Recapture Offer.  Notwithstanding anything contained
herein to the contrary, but subject to the provisions of Sections4.09 and 4.10
of this Article 4, the provisions of Sections 4.02, 4.03, 4.04, 4.05 and 4.11
shall not apply to an assignment of this Lease or sublet of the Premises or
portion thereof to a “Related Entity” (defined below).

4.03.

If Landlord exercises its option to terminate this Lease pursuant to Section
4.02 hereof, then (i) the term of this Lease shall end on the Recapture Date,
(ii) Tenant shall vacate the Premises on or before the Recapture Date and
surrender Premises to Landlord on the Recapture Date in accordance with Article
12 hereof, (iii) the Rent due hereunder shall be paid and apportioned through
the Recapture Date, and (iv) Landlord shall be free to lease the Premises (or
any portion thereof) to any individual or entity including, without limitation,
Tenant’s proposed assignee or subtenant.

4.04.

If Landlord shall accept Tenant’s Recapture Offer Tenant shall then execute and
deliver to Landlord, or to anyone designated or named by Landlord, an assignment
or sublease, as the case may be, in either case in a form reasonably
satisfactory to Landlord’s and Tenant’s counsel.

If a sublease is delivered pursuant to this Section 4.04, then such sublease
shall expressly:

(i)

permit Landlord to make further subleases of all or any part of the Leaseback
Area and (at no cost or expense to Tenant) to make and authorize any and all
changes, alterations, installations and improvements in such space as necessary;

(ii)

provide that Tenant will at all times permit reasonably appropriate means of
ingress to and egress from the Leaseback Area;

(iii)

negate any intention that the estate created under such sublease be merged with
any other estate held by either of the parties;

(iv)

provide that Landlord shall accept the Leaseback Area “as is” except that
Landlord, at Tenant’s expense, shall perform all such work and make all such
alterations as may be required physically to separate the Leaseback Area from
the remainder of the Premises and to permit lawful occupancy, it being intended
that Tenant shall have no other cost or expense in connection with the
subletting of the Leaseback Area (provided, however, that such “demising work”
shall be performed by Landlord at Landlord’s expense solely in the event that
the proposed subtenant had agreed to pay for the cost of such work as part of
the proposed agreement of sublease); and

(v)

provide that at the expiration of the term of such sublease Tenant will accept
the Leaseback Area in its then existing condition, subject to the obligations of
Landlord to make such repairs thereto as may be necessary to preserve the
Leaseback Area in good order and condition, ordinary wear and tear excepted
(provided, however, that Tenant shall not be obligated to remove any
alterations, installations and improvements made by or on behalf of Landlord or
its designee in the Leaseback Area or to restore the Leaseback Area to the
condition existing prior to the performance thereof).

4.05.

Landlord shall indemnify and save Tenant harmless from all obligations under
this Lease as to the Leaseback Area during the period of time it is so sublet,
except for Fixed Annual Rent and Additional Rent, if any, due under this Lease,
which are in excess of the fixed annual rents and additional sums due under such
sublease. Subject to the foregoing, performance by Landlord, or its designee,
under a sublease of the Leaseback Area shall be deemed performance by Tenant of
any similar obligation under this Lease and any default under any such sublease
shall not give rise to a default under a similar obligation contained in this
Lease, nor shall Tenant be liable for any default under this Lease or deemed to
be in default hereunder if such default is occasioned by or arises from any act
or omission of the tenant under such sublease or is occasioned by or arises from
any act or omission of any occupant holding under or pursuant to any such
sublease.





4




--------------------------------------------------------------------------------










4.06.

If Tenant requests Landlord’s consent to a specific assignment or subletting, it
shall submit in writing to Landlord (i) the name and address of the proposed
assignee or sublessee, (ii) a duly executed counterpart of the proposed
agreement of assignment or sublease, (iii) reasonably satisfactory information
as to the nature and character of the business of the proposed assignee or
sublessee and as to the nature of its proposed use of the space, and (iv)
banking, financial or other credit information relating to the proposed assignee
or sublessee reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or sublessee
(collectively, a “Section 4.06 Consent Request”). Subject to the provisions of
Sections 4.02 and 4.08 hereof ,with respect to any potential assignment or
sublease for which Tenant shall request Landlord’s consent, Tenant’s request
notice shall have the following legend typed in bold, capital letters at the top
and in a font size of not less than 14 point. “IF LANDLORD SHALL FAIL TO GRANT
OR DENY ITS CONSENT WITHIN FIFTEEN (15) BUSINESS DAYS OF ITS RECEIPT HEREOF,
SUCH FAILURE SHALL ENTITLE TENANT TO ISSUE A SECOND REQUEST NOTICE, AND IF
LANDLORD SHALL FAIL TO EITHER GRANT OR DENY ITS CONSENT WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF SUCH SECOND REQUEST NOTICE, THEN TENANT SHALL HAVE THE
RIGHT TO CLAIM THAT LANDLORD HAS GRANTED ITS CONSENT HERETO.” If Landlord shall
fail to respond to such request notice, then Tenant may deliver to Landlord a
second written notice specifying Landlord’s failure to respond to the initial
notice and bearing the following legend typed in bold, capital letters at the
top and in a font size of not less than 14 point: “IF LANDLORD SHALL FAIL TO
GRANT OR DENY ITS CONSENT TO THE PROPOSED TRANSFER WITHIN 5 BUSINESS DAYS OF ITS
RECEIPT HEREOF, TENANT SHALL HAVE THE RIGHT TO CLAIM THAT LANDLORD HAS GRANTED
ITS CONSENT HERETO.” If Tenant shall provide such second notice to Landlord and
Landlord fails to respond within five (5) Business Days after receipt of the
reminder notification, then Tenant shall have the right to claim that Landlord
has granted its consent to the proposed assignment or sublease.

4.07.

If Landlord shall not have accepted Tenant’s Recapture Offer and Landlord shall
not have terminated this Lease, as provided for in Section 4.02 hereof, then
Landlord will not unreasonably withhold or delay its consent to Tenant’s request
for consent to such specific assignment or subletting for the use permitted
under this Lease, provided that any such assignment or subletting shall (i) have
economic terms that shall not vary by more than five percent (5%) from the
economic terms contained in Tenant’s Recapture Offer, (ii) be for a term
expiring not more than six (6) months before or beyond the term designated in
Tenant’s Recapture Offer and upon all of the material terms and conditions set
forth in Tenant’s Recapture Offer and (iii) comply with all other applicable
provisions of this Article (and in the event that the economic terms and/or the
term of such proposed subletting or assignment, as the case may be, vary from
the economic terms and/or the term contained in Tenant’s Recapture Offer beyond
the variances set forth above, or in the event that an assignment or sublease is
not effected within one hundred eighty (180) days following the date upon which
Tenant’s Recapture Offer is rejected by Landlord, then Tenant’s request for
consent shall be deemed to constitute a new Tenant’s Recapture Offer to Landlord
under the terms and conditions contained in the proposed sublease or assignment,
as the case may be, with respect to which all of the provisions of this Article
4 shall again apply), and provided further that:

(i)

The Premises shall not, without Landlord’s prior consent, have been publicly
listed or otherwise publicly advertised for assignment or subletting at a rental
rate lower than the higher of (a) the Fixed Annual Rent and all Additional Rent
then payable, or (b) the then prevailing rental rate for other space in the
Building; provided, however that this Section 4.07(i) shall not be deemed to
prevent Tenant from effectuating an assignment or sublease at a rental rate
lower than the then prevailing rental rate for other space in the Building;

(ii)

The proposed assignee or subtenant shall have a financial standing, be of a
character, be engaged in a business, and propose to use the Premises, in a
manner consistent with the permitted use and in keeping with the·standards of
the Building;

(iii)

Neither (i) the proposed assignee or subtenant nor (ii) any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or subtenant or any person who controls the proposed
assignee or Subtenant, is then an occupant of any part of the Building
(collectively, a “Building Occupant”) or a party who dealt with Landlord or
Landlord’s agent





5




--------------------------------------------------------------------------------







(directly or through a broker) with respect to space in the Building during the
four (4) months immediately preceding Tenant’s request for Landlord’s consent,
provided that the comparable space is then available or is reasonably expected
to become available for lease within four (4) months before or after the
effective date of the proposed sublease or assignment. The term “control” as
used herein shall have the meaning ascribed to such term in Section 4.10 hereof,
and the term “comparable space” as used herein shall mean space comparable in
size (with up to a 20% differential in number of rentable square feet, plus or
minus);

(iv)

The character of the business to be conducted in the premises by the proposed
assignee or subtenant shall not be likely to increase (except to a de minimis
extent) operating expenses or the burden on existing cleaning services,
elevators or other services and/or systems of the Building;

(v)

In case of a subletting, the subtenant shall be expressly subject to all of the
obligations of Tenant under this Lease and the further condition and restriction
that such sublease shall not be assigned, encumbered or otherwise transferred or
the Premises further sublet by the subtenant in whole or in part, or any part
thereof suffered or permitted by the subtenant to be used or occupied by others,
without the prior written consent of Landlord in each instance, which shall be
granted or withheld in accordance with and subject to the terms of this Article
4;

(vi)

No subletting shall end later than one (1) day before the Expiration Date nor
shall any subletting be for a term of less than two (2) years unless it
commences less than two (2) years before the Expiration Date;

(vii)

At no time shall there be more than two (2) occupants, including Tenant (but
excluding Related Entities), in the Premises;

(viii)

Tenant shall reimburse Landlord within ten (10) Business Days after demand for
any reasonable costs, including attorneys’ fees and disbursements, that may be
incurred by Landlord in connection with said assignment or sublease;

(ix)

The character of the business to be conducted in the Premises by the proposed
assignee or subtenant shall not require any alterations, installations,
improvements, additions or other physical changes to be performed, or made to,
any portion of the Building or the Real Property other than the Premises; and

(x)

The proposed assignee or subtenant shall not be an entity which is entitled to
diplomatic or sovereign immunity or which is not subject to service of process
in the State of New York or to the jurisdiction of the courts of the State of
New York and the United States located in New York County.

4.08.

Any consent of Landlord under this Article shall be subject to the terms of this
Article and conditioned upon there being no monetary default or material
non-monetary default by Tenant under this Lease which shall have continued
beyond any grace period, if any, set forth in Section 5.01 hereof, under any of
the terms, covenants and conditions of this Lease at the time that Landlord’s
consent to any such subletting or assignment is requested and on the date of the
commencement of the term of any proposed sublease or the effective date of any
proposed assignment. Tenant acknowledges and agrees that no assignment or
subletting shall be effective unless and until Tenant, upon receiving any
necessary Landlord’s written consent (and unless it was theretofore delivered to
Landlord) causes a duly executed copy of the sublease or assignment to be
delivered to Landlord within ten (10) days after execution thereof. Any such
sublease shall provide that the sublessee shall comply with all applicable terms
and conditions of this Lease to be performed by Tenant hereunder. Any such
assignment of this Lease shall contain an assumption by the assignee of all of
the terms, covenants and conditions of this Lease to be performed by Tenant from
and after the effective date of such assignment.

4.09.

Anything hereinabove contained to the contrary notwithstanding, so long as
Tenant is not in monetary default or material non-monetary default under this
Lease beyond the grace





6



--------------------------------------------------------------------------------









period applicable to such default, if any, Landlord’s consent shall not be
required for an assignment of this Lease, or sublease of all or part of the
Premises for the uses permitted hereunder, to a Related Entity, provided that
(i) Landlord is given prior notice thereof and reasonably satisfactory proof
that the applicable requirements of this Article 4 have been met and Tenant
agrees to remain primarily liable, jointly and severally, with any transferee or
assignee, for the obligations of tenant under this Lease, (ii) any such
transaction complies with the other applicable provisions of this Article, and
(iii) in Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business and the Premises, or the relevant part thereof, will be
used in a manner which (x) is in keeping with the standards of the Building and
(y) would not adversely affect or increase Landlord’s cost in the operation of
the Building.

4.10.

For purposes of this Article:

(i)

a “Related Entity” shall mean (x) a subsidiary of tenant which controls or is
controlled by Tenant or is under common control with Tenant or any corporation
or entity which controls or is controlled by Tenant or is under common control
with Tenant or (y) any entity (i) to which substantially all the assets of
tenant are transferred or (ii) into which Tenant may be merged or consolidated
or with which Tenant may merge or consolidate, provided that in either such case
both the net worth and ratio of current assets to current liabilities (exclusive
of good will) of such transferee or of the resulting or surviving corporation or
other business entity, as the case may be, as certified by the certified public
accountants of such transferee or the resulting or surviving business entity in
accordance with generally accepted accounting principles, consistently applied,
is not less than Tenant’s net worth and ratio of current assets to current
liabilities (exclusive of good will), as so certified, as of the day immediately
prior to such transaction and provided also that any such transaction complies
with the other provisions of this Article; and

(ii)

the term “control” shall mean, in the case of a corporation or other entity,
ownership or voting control, directly or indirectly, of at least fifty (50%)
percent of all of the general or other partnership (or similar) interests
therein.

4.11.

If Landlord shall not have accepted Tenant’s Recapture Offer hereunder and
Landlord has not elected to terminate this Lease, and Tenant effects any
assignment or subletting, then Tenant thereafter shall pay to Landlord a sum
equal to fifty percent (50%) of (a) any rent or other consideration payable to
Tenant by any subtenant which is in excess of the rent allocable to the
subleased space which is then being paid by Tenant to Landlord pursuant to the
terms hereof, and (b) any other profit or gain realized by Tenant from any such
subletting or assignment. In computing such excess amount and/or profit or gain,
any actual reasonable out-of-pocket expenses incurred by Tenant for advertising,
legal fees, brokerage commissions, work allowances, rent concessions and cost of
work performed for such subtenant or assignee in connection with such assignment
or subleasing shall be deducted. Landlord hereby waives its share of any profit
or gain realized by Tenant in connection with an assignment or sublease by
Tenant to a Related Entity in accordance with the terms of this Article 4

4.12.

In no event shall Tenant be entitled to make, nor shall Tenant make, any claim,
and Tenant hereby waives any claim, for money damages (nor shall Tenant claim
any money damages by way of set-off, counterclaim or defense) based upon any
claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed its consent or approval to a proposed assignment or
subletting as provided for in this Article. Tenant’s sole remedy shall be an
action or proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment, or to submit the matter to arbitration in
accordance with the provisions of Section 47.02 hereof.

4.13.

Notwithstanding anything to the contrary herein contained, Tenant shall be
permitted to license up to six (6) individual offices or workstations within the
Premises for uses permitted under this Lease only, provided that (i) any such
offices or workstations do not have separate entrances to the public corridor,
(ii) Landlord is delivered advance notice of each such licensing including,
without limitation, the name, address and bank references of each such licensee
and the material terms and conditions of each such license, (iii) each such
license otherwise complies with the provisions of this Lease.





7




--------------------------------------------------------------------------------










ARTICLE 5

DEFAULT

5.01.

Landlord may terminate this Lease on five (5) days’ written notice: (a) if Fixed
Annual Rent or Additional Rent is not paid within five (5) days after Tenant’s
receipt of written notice from Landlord that such amounts are overdue; or (b) if
Tenant shall have failed to cure a default in the performance of any covenant of
this Lease (except the payment of Rent), or any rule or regulation hereinafter
set forth, within thirty (30) days after written notice thereof from Landlord,
or if default cannot be completely cured in such time, if Tenant shall not
promptly proceed to cure such default within said thirty (30) days, or shall not
complete the curing of such default with due diligence; or (c) when and to the
extent permitted by law, if a petition in bankruptcy shall be filed by Tenant or
if Tenant shall make a general assignment for the benefit of creditors, or
receive the benefit of any insolvency or reorganization act; or (d) if a
receiver or trustee is appointed for any portion of tenant’s property and such
appointment is not vacated within forty-five (45) days; or (e) if an execution
or attachment shall be issued under which the Premises shall be taken or
occupied by anyone other than Tenant, or if an execution or attachment shall be
issued under which the Premises may be taken or occupied by anyone other than
Tenant and such execution or attachment is not vacated within forty-five (45)
days; or (f) if The Premises become and remain deserted for a period of fifteen
(15) consecutive days; or (g) if Tenant shall default beyond any grace period
under any other lease between Tenant and Landlord. At the expiration of the five
(5) day notice period, this Lease and any rights of Renewal or extension thereof
shall terminate as completely as if that were the date originally fixed for the
expiration of the Term of this Lease, but Tenant shall remain liable as
hereinafter provided.

5.02.

In the event that Tenant is in arrears for Fixed Annual Rent or any item of
Additional Rent, Tenant waives its right, if any, to designate the items against
which payments made by Tenant are to be credited and Landlord may apply any
payments made by Tenant to any items which Landlord in its sole discretion may
elect irrespective of any designation by Tenant as to the items then due and
payable against which any such payment should be credited.

5.03.

Tenant shall not seek to remove and/or consolidate any summary proceeding
brought by Landlord with any action commenced by Tenant in connection with this
Lease or Tenant’s use and/or occupancy of the Premises.

5.04.

In the event of a default by Landlord hereunder, no property or assets of
Landlord, or any principals, shareholders, officers, directors, partners or
members of Landlord, whether disclosed or undisclosed, other than the Building
in which the Premises are located and the land upon which the Building is
situated, including the rents and sale proceeds derived therefrom, shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder or Tenant’s use and occupancy of the Premises.

ARTICLE 6

RELETTING, ETC.

6.01.

If Landlord shall re-enter the premises following the default of Tenant after
 the giving of any required notice and the expiration of the grace period
applicable thereto, if any, by summary proceedings or otherwise: (a) Landlord
may re-let the Premises or any part thereof, as Tenant’s agent, in the name of
Landlord, or otherwise, for a term shorter or longer than the balance of the
term of this Lease, and may grant concessions or free rent; (b) Tenant shall pay
Landlord any deficiency between the rent hereby reserved and the net amount of
any rents collected by Landlord for the remaining term of this Lease, through
such re-letting. Such deficiency shall become due and payable monthly, as it is
determined. Landlord shall have no obligation to re-let the Premises, and its
failure or refusal to do so, or failure to collect rent on re-letting, shall not
affect Tenant’s liability hereunder. In computing the net amount of rents
collected through such re-letting, Landlord may deduct all expenses incurred in
obtaining possession or re-





8




--------------------------------------------------------------------------------







letting the Premises, including legal expenses and fees, brokerage fees, the
cost of restoring the Premises to good order, and the cost of all alterations
and decorations deemed necessary by Landlord to effect re-letting. In no event
shall Tenant be entitled to a credit or repayment for rerental income which
exceeds the sums payable by Tenant hereunder or which covers a period after the
original term of this Lease; (c) Tenant hereby expressly waives any right of
redemption granted by any present or future law. “Re-enter” and “re-entry” as
used in this Lease are not restricted to their technical legal meaning. In the
event of a breach or threatened breach of any of the covenants or provisions
hereof, Landlord shall have the right of injunctive relief. Mention herein of
any particular remedy shall not preclude Landlord from any other available
remedy; (d) Landlord shall recover as liquidated damages, in addition to accrued
rent and other charges, if Landlord’s re-entry is the result of Tenant’s
bankruptcy, insolvency, or reorganization, the full rental for the maximum
period allowed by any act relating to bankruptcy, insolvency or reorganization.

6.02.

If Landlord re-enters the Premises for any cause, or if Tenant abandons the
Premises, or after the expiration of the term of this Lease, any property left
in the Premises by Tenant shall be deemed to have been abandoned by Tenant, and
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant. If Tenant shall at
any time default hereunder, and if Landlord shall institute an action or summary
proceeding against Tenant based upon such default, then Tenant will reimburse
Landlord for the reasonable legal expenses and fees thereby incurred by
Landlord.

ARTICLE 7

LANDLORD MAY CURE DEFAULTS

7.01.

If Tenant shall default in performing any covenant or condition of this Lease
after any required notice is given to Tenant and expiration of the grace period
applicable to such default hereunder, if any, (provided, however, that notice
under this Article shall not be required in the event of an imminent danger to
health or safety or in the event that the failure to promptly remedy such
default may result in potential criminal or other liability or a default by
Landlord under a mortgage, ground lease or other agreement), Landlord may
perform the same for the account of Tenant. If Landlord, in connection with
performing such covenant or condition for the account of Tenant, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to reasonable attorney’s fees, then such sums so paid or obligations
incurred shall be deemed to be Additional Rent hereunder, and shall be paid by
Tenant to Landlord within ten (10) days of rendition of any bill or statement
therefor from Landlord. If The term shall have expired at the time Landlord
makes any such expenditures or incurs any such obligations, such sums shall be
recoverable by Landlord from Tenant as damages.

ARTICLE 8

ALTERATIONS

8.01.

(A) Except as otherwise expressly provided herein, Tenant shall make no
decoration, alteration, addition or improvement in the Premises, without the
prior written consent of Landlord, and then only by contractors or mechanics and
in such manner and time, and with such materials, as approved by Landlord.
Subject to all of the other provisions of this Article 8, Landlord shall not
unreasonably withhold its consent to the performance of work and improvements in
the Premises by contractors employing union labor with the proper jurisdictional
qualifications (and Landlord hereby approves the following contractors: Donnelly
Mechanical Corp., Arrow Furniture (“Arrow”) and Applied Technologies (“Applied”)
(provided that Arrow and Applied provide Landlord with certificates of insurance
reasonably acceptable to Landlord prior to commencing any work or improvements
in the Premises); provided, however, that (i) all work affecting the Building’s
life safety systems shall be performed by Landlord’s designated contractor,
provided that the rates charged by such contractor to Tenant are commercially
reasonable, (ii) Tenant shall utilize Landlord’s designated expeditor and design
engineers in connection with any proposed alterations to the Building’s life
safety, mechanical, electrical and structural systems provided that the rates
charged by such parties to Tenant are commercially reasonable, (iii) Landlord’s
previous (or future) experience with a contractor, and concerns regarding the





9




--------------------------------------------------------------------------------







financial stability of, and any criminal proceedings currently or previously
pending against, a contractor or mechanic may form a basis upon which Landlord
may withhold its consent and (iv) all contractors and mechanics shall employ
union labor with the proper jurisdictional qualifications, such contractor may
form a basis upon which Landlord may withhold its approval (or prior approval
herein). All alterations, additions or improvements to the Premises, including
air-conditioning equipment and duct work, except movable office furniture and
trade equipment installed at the expense of tenant, shall, unless Landlord
elects otherwise in writing, become the property of Landlord, and shall be
surrendered with the Premises, at the expiration or sooner termination of the
term of this Lease. Any such alterations, additions and improvements which
Landlord shall designate shall be removed by Tenant and any damage repaired, at
Tenant’s expense, prior to the expiration of this Lease. Landlord shall make its
election under the provisions of this Section 8.01 (A) and any designation under
the provisions of Section 8.01 (B) at the time that consent to such alteration,
addition or improvement is given provided that Tenant attaches, as part of its
request for such consent, a separate written notice specifically referencing
this provision and advising Landlord that Landlord is required to make such
designation as part of any such consent given by Landlord hereunder. Tenant is
not required to remove any items of Landlord’s Work (as hereinafter defined),
any Supplemental Systems (as hereinafter defined) installed by Tenant in the
Premises in order to prepare the same for Tenant’s initial occupancy therein, or
any Specialty Alterations (as hereinafter defined) existing in the Premises as
of the Commencement Date, prior to or upon the expiration of this Lease.

(B) Notwithstanding anything contained in this Lease to the contrary, Tenant
shall not be obligated to remove any Alterations (as hereinafter defined)
hereinafter performed in or to the Premises except for Specialty Alterations.
For purposes of this Section 8.01 (B), “Specialty Alterations” shall mean
Alterations consisting of kitchens, pantries, executive bathrooms, raised
computer floors, computer installations, vaults, libraries, filing systems,
internal staircases, dumbwaiters, pneumatic tubes, vertical and horizontal
transportation systems, any Alterations which are structural in nature or
penetrate or otherwise affects any floor slab, and other Alterations of a
similar character which are not customary for general office use in
non-institutional office buildings in midtown Manhattan. Tenant shall, at
Tenant’s cost and expense, remove any Specialty Alteration designated by
Landlord, repair any damage to the Premises or the Building due to such removal,
cap all electrical, plumbing and waste disposal lines in accordance with sound
construction practice and restore the Premises to the condition existing prior
to the making of such Specialty Alteration. All such work shall be performed in
accordance with plans and specifications first approved by Landlord and all
applicable terms, covenants, and conditions of this Lease. If Landlord’s
insurance premiums increase as a result of any Specialty Alterations installed
by Tenant after the Commencement Date, Tenant shall pay each such increase each
year as Additional Rent upon receipt of a bill therefore from Landlord.

8.02.

Anything hereinabove to the contrary notwithstanding, Landlord will not
unreasonably withhold, condition or delay approval of written requests of Tenant
to make nonstructural interior alterations, decorations, additions and
improvements (herein referred to as “Alterations”) in the Premises, provided
that such Alterations do not affect utility services or plumbing and electrical
lines or other systems of the Building and do not affect and are not visible
from any portion of the Building outside of the Premises. Landlord shall
promptly review plans submitted for Landlord’s approval under this Article 8 and
shall notify Tenant of Landlord’s approval thereof or disapproval (stating with
reasonable specificity the reasons for any such disapproval) within (i) thirty
(30) days following the submission by Tenant of fully coordinated plans and
specifications therefor and (ii) within ten (l0) days following an resubmission
of plans by Tenant hereunder. Notwithstanding anything to the contrary set forth
herein, Tenant shall have the right, without the prior consent of Landlord, to
make Alterations in the Premises provided that such Alterations: (a) cost no
more than Fifty Thousand and 00/100 ($50,000.00) Dollars, (b) are
non-structural, (c) do not require a building permit or change in the
certificate of occupancy for the Building, (d) do not directly or indirectly
affect building systems, (e) do not directly or indirectly affect any portion of
the Building outside of the Premises, and (f) are not visible from any portion
of the Building outside of the Premises. All Alterations shall be performed in
accordance with the following conditions:

(i)

Prior to the commencement of any Alterations costing more than $50,000.00 or
requiring a permit from the Building Department of the City of New York, Tenant
shall first submit to Landlord for its approval detailed dimensioned coordinated
plans and specifications, including layout,





10




--------------------------------------------------------------------------------







architectural, mechanical, electrical, plumbing and structural drawings for each
proposed Alteration to the extent typically prepared for such type of
Alteration. Landlord shall be given, in writing, a good description of all other
Alterations.

(ii)

All Alterations in and to the Premises shall be performed in a good and
workmanlike manner and in accordance with the Building’s rules and regulations
governing Tenant Alterations.  Prior to the commencement of any such
Alterations, Tenant shall, at its sale cost and expense, obtain and exhibit to
Landlord any governmental permit required in connection with such Alterations.
In order to compensate Landlord for its general conditions and the costs
incurred by Landlord in connection with Tenant’s performance of Alterations in
and/or to the Premises (including, without limitation, the costs incurred by
Landlord in connection with the coordination of Alterations which may affect
systems or services of the Building or portions of the Building outside of the
Premises), Tenant shall pay to Landlord a fee equal to five (5%) percent of the
cost of such Alterations costing in excess of $50,000 as a supervisory fee
(excluding, however Landlord’s Work and all other work performed in the Premises
in order to prepare the same for Tenant’s initial occupancy therein) (provided,
that Tenant shall to pay Landlord as Additional Rent, on demand, an
administrative fee equal to the sum of the reasonable, actual out-of-pocket fees
of any architect, engineer or other service provider employed by Landlord to
review and comment upon Tenant’s plans and specifications (and any related
documentation) for the performance of alterations costing equal to or less than
$50,000). Such fees shall be paid by Tenant as Additional Rent hereunder within
ten (l0) days following receipt of an invoice therefor.

(iii)

All Alterations shall be done in compliance with all other applicable provisions
of this Lease and with all applicable laws, ordinances, directions, rules and
regulations of governmental authorities having jurisdiction, including, without
limitation, the Americans with Disabilities Act of 1990 and New York City Local
Law No. 57/87 and similar present or future laws, and regulations issued
pursuant thereto, and also New York City Local Law No. 76 and similar present or
future laws, and regulations issued pursuant thereto, on abatement, storage,
transportation and disposal of asbestos and other hazardous materials, which
work, if required, shall be effected at Tenant’s sole cost and expense.

(iv)

All work shall be performed with union labor having the proper jurisdictional
qualifications.

(v)

Tenant shall keep the Building and the premises free and clear of all liens for
any work or material claimed to have been furnished to Tenant or to the
Premises.

(vi)

Prior to the commencement of any work by or for Tenant, Tenant shall furnish to
Landlord certificates evidencing the existence of the following insurance:

(a)

Workmen’s compensation insurance covering all persons employed for such work and
with respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant or the Premises.

(b)

Broad form general liability insurance written on an occurrence basis naming
Tenant as an insured and naming Landlord and its designees as additional
insureds, with limits of not less than $3,000,000 combined single limit for
personal injury in anyone occurrence, and with limits of not less than $500,000
for property damage (the foregoing limits may be revised from time to time by
Landlord to such higher limits as Landlord from time to time reasonably
requires, provided that the new requirements do not exceed those required by
Landlord’s of similar sized buildings located in midtown Manhattan). Tenant, at
its sole cost and expense, shall cause all such insurance to be maintained at
all time when the work to be performed for or by Tenant is in progress. All such
insurance shall be obtained from a company authorized to do business in New York
and shall provide that it cannot be canceled without thirty (30) days prior
written notice to Landlord. All polices, or certificates therefor, issued by the
insurer and bearing notations evidencing the payment of premiums, shall be
delivered to Landlord. Blanket coverage shall be acceptable, provided that
coverage meeting the requirements of this paragraph is assigned to Tenant’s
location at the Premises.





11




--------------------------------------------------------------------------------










(vii)

In granting its consent to any Alterations costing in excess of $50,000,
Landlord may impose such conditions as to guarantee completion (including,
without limitation, requiring Tenant to post additional security or a bond to
insure the completion of such Alterations, payment, restoration or otherwise),
as Landlord may reasonably require.

(viii)

All work to be performed by Tenant shall be done in a manner which will not
unreasonably interfere with or disturb other tenants and occupants of the
Building.

(ix)

The review and/or approval by Landlord, its agents, consultants and/or
contractors, of any Alteration or of plans and specifications therefor and the
coordination of such Alteration work with the Building, as described in part
above, are solely for the benefit of Landlord, and neither Landlord nor any of
its agents, consultants or contractors shall have any duty toward Tenant; nor
shall Landlord or any of its agents, consultants and/or contractors be deemed to
have made any representation or warranty to Tenant, or have any liability, with
respect to the safety, adequacy, correctness, efficiency or compliance with laws
of any plans and specifications, Alterations or any other matter relating
thereto.

(x)

Promptly following the substantial completion of any Alterations, Tenant shall
submit to Landlord: (a) one (1) sepia and one (1) copy on floppy disk (using a
current version of Autocad or such other similar software as is then commonly in
use) of final, “as-built” plans for the Premises showing all such Alterations
costing in excess of $50,000.00 or for which plans were submitted to Landlord
for approval, and demonstrating that such Alterations were performed
substantially in accordance with plans and specifications first approved by
Landlord and (b) an itemization of tenant’s total construction costs, detailed
by contractor, subcontractors, vendors and materialmen; bills, receipts, lien
waivers and releases from all contractors, subcontractors, vendors and
materialmen; architects’ and Tenant’s certification of completion, payment and
acceptance, and all governmental approvals and confirmations of completion for
such Alterations.

ARTICLE 9

LIENS

9.01.

Prior to commencement of tenant’s work in the Premises, Tenant shall obtain and
deliver to Landlord a written letter of authorization, in form reasonably
satisfactory to Landlord’s counsel, signed by all architects, engineers and
designers to become involved in such work, which shall confirm that any of their
drawings or plans are to be removed from any filing with governmental
authorities on request of Landlord, in the event that said architect, engineer
or designer thereafter no longer is providing services with respect to the
Premises. For all work or materials to be furnished to Tenant at the Premises,
Tenant agrees to obtain and deliver to Landlord written and unconditional waiver
of mechanics liens upon the Premises or the Building after payments to the
contractors, materialmen, laborers, architects, engineers and designers, subject
to any then applicable provisions of the New York Lien Law. Notwithstanding the
foregoing, Tenant, at its expense, shall cause any lien filed against the
Premises or the Building, for work or materials claimed to have been furnished
to Tenant, to be discharged of record within thirty (30) days after written
notice thereof.

ARTICLE 10

REPAIRS AND MAINTENANCE

10.01.

Tenant shall take good care of the Premises and the fixtures and appurtenances
therein, and shall make all repairs necessary to keep them in good working order
and condition, including structural repairs when those are necessitated by the
act, omission or negligence of tenant or its agents, employees, invitees or
contractors, subject to the provisions of Article 11 hereof. During the term of
this Lease, Tenant may have use of any air-conditioning equipment servicing the
Premises, subject to the provisions of Article 35 of this Lease, and shall
reimburse Landlord, in accordance with Article 41 of this Lease, for electricity
consumed by the equipment. The exterior walls and roofs of the Building, the
mechanical rooms, service closets, shafts, areas above any hung ceiling and the
windows and the portions





12




--------------------------------------------------------------------------------







of all window sills outside same are not part of the Premises demised by this
Lease, and Landlord hereby reserves all rights to such parts of the Building.
Tenant shall not paint, alter, drill into or otherwise change the appearance of
the windows including, without limitation, the sills, jambs, frames, sashes, and
meeting rails.

10.02.

Landlord shall maintain and repair the structural elements and the common
facilities, equipment and systems of the Building (other than the distribution
portions of the Building’s systems located beyond the point of entry, or
connection point for such system, in the Premises) and the perimeter heating
system in good order consistent with other comparable office buildings in
Manhattan of like age, design and construction. Notwithstanding anything to the
contrary contained herein, Landlord’s aforesaid obligation shall be performed at
the expense of Tenant to the extent that the need for same arises out of the
negligence or willful misconduct of Tenant, its employees, agents or invitees,
or Tenant’s breach of the terms, covenants or conditions of this Lease.

ARTICLE 11

FIRE OR OTHER CASUALTY

11.01.

Damage by fire or other casualty to the Building and to the core and shell of
the Premises (excluding the tenant improvements and betterments and Tenant’s
personal property) shall be repaired at the expense of Landlord (“Landlord’s
Restoration Work”), but without prejudice to the rights of subrogation, if any,
of Landlord’s insurer to the extent not waived herein. Landlord shall not be
required to repair or restore any of Tenant’s property or any alteration,
installation or leasehold improvement made in and/or to the Premises. If, as a
result of such damage to the Building or to the core and shell of the Premises,
the Premises are rendered untenantable, the Rent shall abate in proportion to
the portion of the Premises not usable by Tenant from the date of such fire or
other casualty until the earlier to occur of (i) one hundred twenty (120) days
following the date that Landlord’s Restoration Work is substantially completed,
and (ii) the date on which Tenant shall move into such portion of the Premises
and commence the conduct of its business. Landlord shall not be liable to Tenant
for any delay in performing Landlord’s Restoration Work, Tenant’s sole remedy
being the right to an abatement of Rent, as provided above and termination as
provided below. Tenant shall cooperate with Landlord in connection with the
performance by Landlord of Landlord’s Restoration Work. If the Premises are
rendered wholly untenantable by fire or other casualty and if Landlord shall
decide not to restore the Premises, or if the Building shall be so damaged that
Landlord shall decide to demolish it or not to rebuild it (whether or not the
Premises have been damaged), Landlord may within ninety (90) days after such
fire or other cause give written notice to Tenant of its election that the term
of this Lease shall automatically expire no less than ten (l0) days after such
notice is given provided that Landlord shall have canceled leases covering at
least seventy-five (75%) percent of the office space in the Building pursuant to
which it may, under such circumstances, exercise a right of termination. Upon
the termination of this Lease, the Rent shall be apportioned and any prepaid
portion of the Rent for any period after the date of the casualty shall be
refunded promptly by Landlord to Tenant (and Landlord’s obligation to make such
refund shall survive the Expiration Date). Notwithstanding the foregoing, each
party shall look first to any insurance in its favor before making any claim
against the other party for recovery for loss or damage resulting from fire or
other casualty, and to the extent that such insurance is in force and
collectible and to the extent permitted by law, Landlord and Tenant each hereby
releases and waives all right of recovery against the other or anyone claiming
through or under each of them by way of subrogation or otherwise. The foregoing
release and waiver shall be in force only if both releasors’ insurance policies
contain a clause providing that such a release or waiver shall not invalidate
the insurance and also, provided that such a policy can be obtained without
additional premiums. Tenant hereby expressly waives the provisions of Section
227 of the Real Property Law and agrees that the foregoing provisions of this
Article shall govern and control in lieu thereof. For purposes of this Article
11, the term “untenantable” shall mean that the Premises are unsuitable for
Tenant’s normal business operations in the Premises.

11.02.

In the event that the Premises has been damaged or destroyed and this Lease has
not been terminated in accordance with the provisions of this Article, Tenant
shall (i) reasonably cooperate with Landlord in the restoration of the Premises
and shall remove from the Premises as promptly as





13




--------------------------------------------------------------------------------







reasonably possible all of tenant’s salvageable inventory, movable equipment,
furniture and other property and (ii) repair the damage to the tenant
improvements and betterments and Tenant’s personal property and restore the
Premises within two hundred ten (210) days following the date upon which the
core and shell of the Premises shall have been substantially repaired by
Landlord.

11.03.

Provided that Landlord does not elect to terminate this Lease in accordance with
the provisions of this Article, within ninety (90) days following the date of
any fire or other casualty to the Building, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period necessary for Landlord to perform
Landlord’s Restoration Work. If (i) the core and shell of the Premises have been
damaged or destroyed or the Building has been damaged or destroyed to the extent
that Tenant’s access to the Premises has been substantially impaired (a “Major
Casualty”) and (ii) the estimated time by Landlord to restore the core and shell
of the Premises is more than nine (9) months after the occurrence of such Major
Casualty or to restore Tenant’s access to the Premises is more than twelve (12)
months after the occurrence of such Major Casualty, as the case may be, Tenant
shall have the option, within thirty (30) days of the date such notice is given
to Tenant, to elect by written notice to Landlord to terminate this Lease on a
date not less than ten (10) nor more than thirty (30) days after the date
Tenant’s notice is given.

11.04.

Provided that Tenant does not elect to terminate this Lease in accordance with
the provisions of Section 11.03 of this Article, in the event of a Major
Casualty, if: (i) there has been substantial damage or destruction to any
portion or portions of the Building and Landlord shall not have substantially
restored Tenant’s access to the Premises within twelve (12) months from the date
of such Major Casualty, or within such period after such date (not exceeding
three (3) months) as shall equal the aggregate period Landlord may have been
delayed in doing so by reasons of Force Majeure (as defined below); or (ii) if
damage is confined substantially to the Premises and Landlord shall not have
substantially completed the making of the required repairs to the core and shell
of the Premises within nine (9) months from the date of such Major Casualty, or
within such period after such date (not exceeding three (3) months) as shall
equal the aggregate period Landlord may have been delayed in doing so by reasons
of Force Majeure, then, and in such event, Tenant may elect to terminate this
Lease upon giving written notice to Landlord within thirty (30) days after the
end of such twelve (12) or nine (9) month period, as the case may be, and as the
same may be extended in accordance with the provisions hereof, and the term of
this Lease shall expire on the date set forth therein which shall be not less
than thirty (30) days after the date such notice is given (the “Cancellation
Date”) provided that Landlord does not substantially complete the required
repairs to the Building or to the core and shell of the Premises, as the case
may be, prior to the Cancellation Date. For purposes of this Article, “Force
Majeure” shall mean the inability of Landlord to perform an obligation accruing
under this Article by reason of accidents, strikes, the inability to secure a
proper supply of fuel, gas, steam, water, electricity, labor or supplies,
governmental restrictions, regulations or controls or by reason of any other
similar cause beyond the reasonable control of Landlord.

11.05.

If, during the last year of the Term, (i) a Major Casualty occurs and (ii)
Landlord shall not have completed the making of the required repairs to the core
and shell of the Premises (or restored access to the Premises) within sixty (60)
days after the date of such casualty, then Tenant may terminate this Lease and
the term and estate hereby granted by giving a notice to such effect to Landlord
within fifteen (15) days following the expiration of such sixty (60) day period
and upon the giving of such notice this Lease and the term and estate hereby
granted shall terminate as of the date to occur ten (l0) days following such
notice as if such date were the date set forth in this Lease as the Expiration
Date, unless within such ten (10) day period Landlord shall have completed the
required repairs or restore such access.

ARTICLE 12

END OF TERM

12.01.

Tenant shall surrender the Premises to Landlord at the expiration or sooner
termination of this Lease in good order and condition, except for reasonable
wear and tear and damage by fire or other casualty, and Tenant shall remove all
of its property. Tenant agrees it shall indemnify and save Landlord harmless
against all costs, claims, loss or liability resulting from delay by Tenant in
so





14




--------------------------------------------------------------------------------







surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay (collectively, “Succeeding Tenant
Expenses”); provided, however that Tenant shall not be liable for any Succeeding
Tenant Expenses before the date which is thirty (30) days after the expiration
or sooner termination of the Term of this Lease. The parties recognize and agree
that the damage to Landlord resulting from any failure by Tenant timely to
surrender the Premises will be substantial, will exceed the amount of monthly
Rent theretofore payable hereunder, and will be impossible of accurate
measurement. Tenant therefore agrees that if possession of the Premises is not
surrendered to Landlord within one (1) day after the date of the expiration or
sooner termination of the Term of this Lease, then Tenant will pay Landlord as
liquidated damages for each month and for each portion of any month during which
Tenant holds over in the Premises after expiration or termination of the term of
this Lease, a sum equal to one and one-half (l ½) times, for the initial two (2)
months of any holdover, and thereafter two (2) times, the average Fixed Annual
Rent and Additional Rent which was payable per month under this Lease during the
last six months of the Term thereof. The aforesaid obligations shall survive the
expiration or sooner termination of the term of this Lease. At any time during
the term of this Lease, during normal business hours upon reasonable prior
notice (which may be given in person or by telephone), Landlord may exhibit the
Premises to prospective purchasers or mortgagees of Landlord’s interest therein.
During the last twelve (12) months of the term of this Lease, during normal
business hours upon reasonable prior notice (which may be given in person or by
telephone), Landlord may exhibit the Premises to prospective tenants.

ARTICLE 13

SUBORDINATION AND ESTOPPEL, ETC.

13.01.

This Lease, and all rights of Tenant hereunder, are, and shall continue to be,
subject and subordinate in all respects to:

(1)

all ground leases, overriding leases and underlying leases of the land and/or
the building now or hereafter existing;

(2)

all mortgages that may now or hereafter affect the land, the Building and/or any
of such leases, whether or not such mortgages shall also cover other lands
and/or buildings;

(3)

each and every advance made or hereafter to be made under such mortgages;

(4)

all renewals, modifications, replacements and extensions of such leases and such
mortgages; and

(5)

all spreaders and consolidations of such mortgages.

13.02.

The provisions of Section 13.01 of this Article shall be self-operative, and no
further instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall execute and deliver any instrument that Landlord,
the lessor of any such lease, the holder of any mortgage or any of its
successors in interest shall reasonably request to evidence such subordination
and, in the event that Tenant shall fail to execute and deliver any such
instrument within ten (10) days after request therefor, Tenant shall irrevocably
constitute and appoint Landlord as Tenant’s attorney-in-fact, coupled with an
interest, to execute and deliver any such instrument for and on behalf of
Tenant; provided that such subordination does not increase any monetary
obligations, materially increase any non-monetary obligations, or materially
decrease the rights of tenant under this Lease. The leases to which this Lease
is, at the time referred to, subject and subordinate pursuant to this Article 13
are herein sometimes called “superior leases”, the mortgages to which this Lease
is, at the time referred to, subject and subordinate are herein sometimes called
“superior mortgages”, the lessor of a superior lease or its successor in
interest at the time referred to is sometimes herein called a “lessor” and the
mortgagee under a superior mortgage or its successor in interest at the time
referred to is sometimes herein called a “mortgagee”.





15




--------------------------------------------------------------------------------










13.03.

In the event of any act or omission of Landlord that would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right until:

(i)

it has given written notice of such act or omission to the mortgagee of each
superior mortgage and the lessor of such superior lease whose name and address
shall previously have been furnished to Tenant; and

(ii)

a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such mortgagee
or lessor shall have obtained possession of the Premises and become entitled
under such superior mortgage or superior lease, as the case may be, to remedy
the same (which reasonable period shall in no event be less than the period to
which Landlord would be entitled under this Lease or otherwise, after similar
notice, to effect such remedy). Nothing contained herein shall obligate such
lessor or mortgagee to remedy such act or omission.

13.04.

If The lessor of a superior lease or the mortgagee of a superior mortgage shall
 succeed to the rights of Landlord under this Lease, whether through possession
or foreclosure action or delivery of a new lease or deed, then, at the request
of such party so succeeding to Landlord’s rights (hereinafter sometimes called a
“successor landlord”), and upon such successor landlord’s written agreement to
accept Tenant’s attornment, Tenant shall attorn to and recognize such successor
landlord as Tenant’s landlord under this Lease, and shall promptly execute and
deliver any instrument that such successor landlord may reasonably request to
evidence such attornment. Upon such attornment this Lease shall continue in full
force and effect as, or as if it were, a direct lease between such successor
landlord and Tenant upon all of the terms, conditions and covenants as are set
forth in this Lease and shall be applicable after such attornment, except that
such successor landlord shall not be subject to any offset or liable for any
previous act or omission of Landlord under this Lease.

13.05.

If, in connection with obtaining financing or refinancing for the Building, a
banking, insurance, or other lender shall request reasonable modifications to
this Lease as a condition to such financing or refinancing, Tenant shall not
unreasonably withhold, delay, or defer its consent thereto, provided that such
modifications do not materially increase the obligations, or materially decrease
the rights, of Tenant hereunder. In no event shall a requested modification of
this Lease requiring Tenant to do the following be deemed to materially
adversely affect the leasehold interest hereby created:

(i)

give notice of any default by Landlord under this Lease to such lender and/or
permit the curing of such defaults by such lender during a reasonable period of
time following the giving of such notice; and

(ii)

obtain such lender’s consent for any material modification (as set forth in
Section 13.06 hereof) of this Lease.

13.06.

This Lease may not be modified or amended so as to reduce the Rent, shorten the
term, or otherwise materially affect the rights of Landlord hereunder, or be
canceled or surrendered, without the prior written consent in each instance of
the ground lessors and of any mortgagees whose mortgages shall require such
consent. Any such modification, agreement, cancellation or surrender made
without such prior written consent shall be null and void.

13.07.

Tenant agrees that if this Lease terminates, expires or is canceled for any
reason or by any means whatsoever by reason of a default under a ground lease or
mortgage, and the ground lessor or mortgagee so elects by written notice to
Tenant, this Lease shall automatically be reinstated for the balance of the term
which would have remained but for such termination, expiration or cancellation,
at the same rental, and upon the same agreements, covenants, conditions,
restrictions and provisions herein contained, with the same rental, and upon the
same agreements, covenants, conditions, restrictions and provisions herein
contained, with the same force and effect as if no such termination, expiration
or





16




--------------------------------------------------------------------------------







cancellation had taken place. Tenant covenants to execute and deliver any
instrument required to confirm the validity of the foregoing.

13.08.

From time to time, Tenant, on at least ten (10) Business Days’ prior written
request by Landlord, shall deliver to Landlord a statement in writing (an
“Estoppel Certificate”) certifying that this Lease is unmodified and in full
force and effect (or if there shall have been modifications, that the same is in
full force and effect as modified and stating the modifications) and the dates
to which the Rent and other charges have been paid and stating whether or not to
the best of Tenant’s knowledge Landlord is in default in performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default. In the event that Tenant fails to so execute any such
statement or certificate for a period of ten (10 ) Business Days after notice
thereof to Tenant, and such failure shall continue for ten (10) Business Days
after notice of such failure shall have been given to Tenant, Tenant hereby
irrevocably constitutes and appoints Landlord the attorney-in-fact of tenant to
execute, acknowledge and deliver any such statements or certificates for and on
behalf of Tenant in the event that Tenant fails to so execute any such statement
or certificate. Not more frequently than twice during each year of the Term
hereof, Landlord, on at least ten (10) Business Days’ prior written request by
Tenant, shall deliver to Tenant an Estoppel Certificate with respect to the
Lease and the status of Tenant’s performance thereunder.

ARTICLE 14

CONDEMNATION

14.01.

If the whole or any substantial part of the Premises shall be condemned by
eminent domain or acquired by private purchase in lieu thereof, for any public
or quasi-public purpose, this Lease shall terminate on the date of the vesting
of title through such proceeding or purchase, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of the Term of this
Lease, nor shall Tenant be entitled to any part of the condemnation award or
private purchase price. If less than a substantial part of the Premises is
condemned, this Lease shall not terminate, but Rent shall abate in proportion to
the portion of the Premises condemned. For purposes of this Section 14.01, a
substantial part of the Premises or Building shall be deemed to have been
condemned if Tenant’s use and/or access to the Premises is materially adversely
affected by reason of such condemnation.  Nothing contained herein shall
preclude Tenant from filing a separate claim for the value of its trade fixtures
and moving expenses provided that such claim does not diminish Landlord’s claim
hereunder.

ARTICLE 15

REQUIREMENTS OF LAW

15.01.

Tenant at its expense shall comply with all laws, orders and regulations of any
governmental authority having or asserting jurisdiction over the Premises, which
shall impose any violation, order or duty upon Landlord or Tenant with respect
to the Premises or the Building or the use or occupancy thereof, including,
without limitation, compliance in the Premises with the Americans with
Disabilities Act of 1990 (the “ADA”), and all City, State and Federal laws,
rules and regulations on the disabled or handicapped, on fire safety and on
hazardous materials (collectively, “Applicable Laws”). The foregoing shall not
require Tenant to do work to the Building or to the Premises unless the
requirement for the performance of any such alteration of improvement is
attributable to (i) Tenant’s particular manner of use of the Premises or method
of operation therein, (ii) the particular nature of the Alterations or tenant
improvements in the Premises, (iii) a breach by Tenant of its obligations under
the Lease or (iv) the negligence or willful misconduct of tenant, its agents,
servants, contractors, invitees, subtenants and/or any person or entity entering
or occupying the premises or any portion thereof with the consent of tenant or
any such parties. Landlord shall comply (or cause other parties responsible for
such compliance to comply) with all Applicable Laws with respect to the common
areas of the Building, subject to Landlord’s right to defer compliance therewith
for so long as Landlord is contesting in good faith the validity or
applicability thereof to the Building or the Land, and provided that Landlord’s
election under this Section 15.01 does not adversely affect Tenant’s use of the
Premises for office purposes.





17




--------------------------------------------------------------------------------










15.02.

Tenant shall require every person engaged by him to clean any window in the
Premises from the outside, to use the equipment and safety devices required by
Section 202 of the Labor Law and the rules of any governmental authority having
or asserting jurisdiction; provided, however, that nothing contained herein
shall obligate Tenant to clean the windows.

15.03.

Tenant at its expense shall comply with all requirements of the New York Board
of Fire Underwriters, or any other similar body affecting the Premises, and
shall not use the Premises in a manner which shall increase the rate of fire
insurance of Landlord or of any other tenant, over that in effect prior to this
Lease. If Tenant’s use of the Premises increases the fire insurance rate, Tenant
shall reimburse Landlord for all such increased costs. That the Premises are
being used for the purpose set forth in Article 1 hereof shall not relieve
Tenant from the foregoing duties, obligations and expenses; provided, that the
use of the Premises for customary office purposes in accordance with this Lease
shall not be deemed to increase the rate of the insurance.

ARTICLE 16

CERTIFICATE OF OCCUPANCY

16.01.

Tenant shall not use or occupy the Premises in violation of the certificate of
occupancy issued for the Building. The permitted use set forth in Section 1.02
hereof is not a representation or guaranty by Landlord that such use is lawful
or permissible under the certificate of occupancy for the Building.

ARTICLE 17

POSSESSION

17.01.

If Landlord shall be unable to give possession of the Premises on the
Commencement Date because of the retention of possession of any occupant
thereof, alteration or construction work, or for any other reason, Landlord
shall not be subject to any liability for such failure. In such event, this
Lease shall stay in full force and effect, without extension of its Term.
However, the Rent hereunder shall not commence until the Premises are available
for occupancy by Tenant. If delay in possession is due to work, changes or
decorations being made by or for Tenant, or is otherwise caused by Tenant, there
shall be no rent abatement and the Rent shall commence on the date specified in
this Lease. If permission is given to Tenant to occupy the Premises or other
Premises prior to the date specified as the commencement of the Term, such
occupancy shall be deemed to be pursuant to the terms of this Lease, except that
the parties shall separately agree as to the obligation of Tenant to pay Rent
for such occupancy. The provisions of this Article are intended to constitute an
“express provision to the contrary” within the meaning of Section 223(a), New
York Real Property Law.

17.02.

Notwithstanding anything contained herein to the contrary:

(i)

in the event that the Commencement Date shall not have occurred on or before the
1st Penalty Date (as such term is hereinafter defined), then, in addition to the
rent abatement provided for in Section 3.02 hereof, Tenant shall receive a rent
credit in an amount equal to one (1) day’s Fixed Annual Rent (excluding
electric) payable hereunder for each day of delay after the 1st Penalty Date
until the Commencement Date, provided, however, that the 1st  Penalty Date shall
be extended by one day for each day of delay which is due to a Tenant Delay (as
such term is hereinafter defined); and

(ii)

in the event that the Commencement Date shall not have occurred on or before the
Outside Delivery Date (as such term is hereinafter defined), then Tenant may by
written notice given to Landlord on or before April 9, 2009, time being of the
essence, elect to terminate and cancel this Lease effective on the date (the
“Cancellation Date”) occurring thirty (30) days following the date such notice
is given, in which event (provided that the Commencement Date has not occurred
prior to the Cancellation Date) this Agreement shall be null and void and of no
further force and effect, and neither Landlord nor Tenant shall have any further
rights or obligations hereunder; provided further, however, that the





18




--------------------------------------------------------------------------------







representations and indemnifications contained in Article 40 hereof shall
survive such termination), all monies paid by Tenant hereunder for rent and
security shall be immediately returned to Tenant and the Outside Delivery Date
shall be extended by one day for each day of delay which is due to a Tenant
Delay.

17.03.

For purposes of Section 17.02 of this Article, the following terms shall have
the following meanings: (i) the “1st Penalty Date” shall mean February 19, 2009
and the “Outside Delivery Date” shall mean April 5, 2009; and (ii) “Tenant
Delay” shall mean any delay which Landlord may encounter in the performance of
Landlord’s obligations hereunder by reason of any act or omission of any nature
of tenant, Tenant’s agents or contractors, including, without limitation, delays
due to changes in or additions to the work set forth herein requested by Tenant,
delays by Tenant in submission of information or giving authorizations or
approvals or delays due to the postponement of any such work at the request of
Tenant.

17.04.

The provisions of this Article 17 are intended to constitute an “express
provision to the contrary” within the meaning of Section 223(a), New York Real
Property Law

17.05.

Tenant shall be permitted to use the furnishings set forth on “Exhibit G”
attached hereto existing within the premises as of the date hereof (the
“Existing Furnishings”) provided, however, that: (i) Tenant shall not sell,
lease, encumber or otherwise dispose of or move the Existing Furnishings from
the Premises without Landlord’s prior written consent; (ii) Tenant shall
maintain the Existing Furnishings in good condition and repair; (iii) Tenant
acknowledges and agrees that Landlord has made no representations as to the
title and ownership of the Existing Furnishings; (iv) other parties may claim
right, title and/or interest in or to the Existing Furnishings; and (v) in the
event that of any such claim, Tenant shall, upon Landlord’s request, immediately
discontinue the use of the Existing Furnishings, deliver the Existing
Furnishings to Landlord and indemnify Landlord against any claim for damages,
including, without limitation, reasonable attorneys’ fees, based upon any breach
of the covenants contained herein. Notwithstanding anything contained herein to
the contrary, Landlord shall not unreasonably withhold, condition or delay its
consent to a request by Tenant to dispose of the Existing Furnishings.

ARTICLE 18

QUIET ENJOYMENT

18.01.

Landlord covenants that if Tenant pays the Rent and performs all of tenant’s
other obligations under this Lease, Tenant may peaceably and quietly enjoy the
Premises, subject to the terms, covenants and conditions of this Lease and to
the ground leases, underlying leases and mortgages hereinbefore mentioned.

ARTICLE 19

RIGHT OF ENTRY

19.01.

Tenant shall permit Landlord to erect, construct and maintain pipes, conduits
and shafts in and through the Premises; provided that, to the extent possible,
(i) the same are concealed behind walls, above hung ceilings or otherwise kept
out of sight within the Premises, and (ii) there shall be not more than a de
minimis reduction in the layout or usable area of the Premises. Landlord or its
agents shall have the right to enter or pass through the Premises at all times,
upon reasonable advance notice to Tenant (which may be given in person or by
telephone) and, in the event of an emergency, without notice and by master key,
reasonable force or otherwise, to examine the same, and to make such repairs,
alterations or additions as it may deem necessary to the Premises or the
Building, and to take all material into and upon the Premises that may be
reasonably required therefor. Such entry and work shall not constitute an
eviction of tenant in whole or in part, shall not be grounds for any abatement
of Rent, and shall impose no liability on Landlord by reason of inconvenience or
injury to Tenant’s business, other than as expressly provided for under this
Lease. Landlord shall use reasonable efforts to minimize interference with
Tenant’s normal business activities within the Premises provided, however, that
Tenant acknowledges and agrees that at, Landlord’s election, all such work shall
be performed on normal business days during





19




--------------------------------------------------------------------------------







normal business hours, unless Tenant requests and pays Landlord incremental
difference in cost for overtime or premium labor. Landlord shall have the right
at any time, without the same constituting an actual or constructive eviction,
and without incurring any liability to Tenant, to change the arrangement and/or
location of entrances or passageways, windows, corridors, elevators, stairs,
toilets, or other public parts of the Building, and to change the designation of
rooms and suites and the name or number by which the Building is known; provided
that Landlord’s actions do not (i) prevent Tenant from having reasonable means
of access to the Premises or to the Building at all times, (ii) reduce the floor
area of the premises (except to a de minimis extent) or (iii) reduce to a
material extent the level or quality of services that are available to Tenant
upon the Commencement Date.

ARTICLE 20

INDEMNITY

20.01.

Tenant shall indemnify, defend and save Landlord harmless from and against any
liability or expense arising from the use or occupation of the Premises by
Tenant, or anyone on the Premises with Tenant’s permission, or from any breach
of tenant’s obligations under this Lease except to the extent arising out of the
negligence (other than negligence to which the release of liability and waiver
of subrogation provided in Article 43 applies) or willful misconduct of
Landlord, (subject, however, to the provisions of Articles 11 and 43 hereof).

ARTICLE 21

LANDLORD’S LIABILITY, ETC.

21.01.

Except as expressly provided herein to the contrary, this Lease and the
obligations of Tenant hereunder shall not in any way be affected because
Landlord is unable to fulfill any of its obligations or to supply any service,
by reason of strike or other cause not within Landlord’s control. Landlord shall
have the right, without incurring any liability to Tenant, to stop any service
because of accident or emergency, or for repairs, alterations or improvements,
necessary or desirable in the judgment of Landlord, until such repairs,
alterations or improvements shall have been completed. Landlord shall undertake
such repairs, alterations or improvements promptly and shall proceed with
reasonable diligence. Landlord shall not be liable to Tenant or anyone else, for
any loss or damage to person, property or business; nor shall Landlord be liable
for any latent defect in the Premises or the Building. Neither the partners,
entities nor individuals comprising Landlord, nor the agents, directors, or
officers or employees of any of the foregoing shall be liable for the
performance of Landlord’s obligations hereunder. Tenant agrees to look solely to
Landlord’s estate and interest in the land and Building, or the lease of the
Building or of the land and Building, and the rents and sale proceeds derived
therefrom, and the Premises, for the satisfaction of any right or remedy of
tenant for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord, and in the event of any liability by Landlord,
no other property or assets of Landlord or of any of the aforementioned parties
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the premises or any other liability of Landlord to Tenant. Nothing contained in
this Section 21.01 shall relieve Landlord from any liability for injury or
property damage arising from the use or occupation of the common areas of the
Building by Tenant to the extent that such liability or expense directly arises
out of the negligence or willful misconduct of Landlord.

ARTICLE 22

CONDITION OF PREMISES

22.01.

The parties acknowledge that Tenant has inspected the Premises and the Building
and is fully familiar with the physical condition thereof and Tenant agrees to
accept the Premises at the commencement of the term in its then “as is”
condition (with the Existing Furniture located therein), subject only to
Landlord’s performance of Landlord’s Work (as hereinafter defined) in accordance
with the





20




--------------------------------------------------------------------------------







terms and conditions set forth in this Article 22. Tenant acknowledges and
agrees that Landlord shall have no obligation to do any work in or to the
Premises in order to make it suitable and ready for occupancy and use by Tenant,
except to the extent expressly provided for in this Article 22.

22.02.

Landlord shall perform, at Landlord’s sole cost and expense, the work set forth
on the schedule annexed hereto as “Exhibit C” and made a part hereof in a
building standard manner using building standard materials (“Landlord’s Work”).
Landlord, or Landlord’s designated agent, shall perform Landlord’s Work with
reasonable dispatch, subject to delay by causes beyond its control or by the
action or inaction of Tenant. Tenant acknowledges and agrees that the
performance of Landlord’s Work is expressly conditioned upon compliance by
Tenant with all the terms and conditions of this Lease, including payment of
Rent. Landlord shall deliver to Tenant an ACP-5 certificate with respect to the
Premises.

22.03.

Any changes in or additions to Landlord’s Work, which shall be (a) requested by
Tenant or Tenant’s designated agents, (b) consented to by Landlord, and (c) made
by Landlord, or its agents, shall be paid for by Tenant promptly when billed at
the net additional out of pocket cost to Landlord plus 5% for overhead. Any
further changes in or additions to the Premises after Landlord’s Work has been
completed, which shall be (a) requested by Tenant or Tenant’s designated agents,
(b) consented to by Landlord and (c) made by Landlord, shall be paid for by
Tenant promptly when billed at cost plus 11/4 % for insurance, 5% for overhead
and 5% for general conditions, and in the event of the failure of Tenant so to
pay for said changes or additions, Landlord at its option may consider the cost
thereof, plus the above percentages, as Additional Rent payable by Tenant and
collectible as such hereunder, as part of the rent for the next ensuing months.

22.04.

If Landlord’s Work is not substantially completed and is delayed by acts,
omissions or changes made or requested by Tenant, its agents, designers,
architects or any other party acting or apparently acting on Tenant’s behalf,
then Tenant shall pay as hereinbefore provided rent and additional rent on a per
diem basis for each day of delay of Landlord’s substantial completion caused by
Tenant or any of the aforementioned parties.

22.05.

Landlord’s Work shall be deemed to be substantially completed notwithstanding
that (i) minor or non-material details of construction, mechanical adjustment or
decoration remain to be performed (collectively, the “Punch List Items”) or (ii)
a portion of Landlord’s Work is incomplete because construction scheduling
requires that such work be done after incomplete finishing or after other work
to be done by or on behalf of Tenant is completed. Landlord hereby agrees that
within thirty (30) days after Landlord’s receipt of a written notice from Tenant
identifying any purported Punch List Items that require Landlord’s completion,
Landlord shall complete said Punch List Items. Notwithstanding anything to the
contrary contained herein, Landlord shall also repair “Landlord’s Work” (as such
term is hereinafter defined in Section 22 hereof); provided, however, that
Landlord’s obligation to repair Landlord’s Work: (i) shall be inapplicable to
the extent that the need for same arises out of the negligence or willful
misconduct of Tenant, its employees, agents, contractors or invitees, or
Tenant’s breach of the terms, covenants or conditions of this Lease and (ii)
shall be limited to the period ending on the day immediately preceding the first
anniversary of the Commencement Date.

ARTICLE 23

CLEANING

23.01.

Landlord, at its sole cost and expense, shall cause the Premises to be kept
clean in accordance with the cleaning specifications annexed hereto and made a
part hereof as “Exhibit E”, provided they are kept reasonably in order by
Tenant. Landlord, its cleaning contractor and their employees shall have
after-hours access to the Premises and the use of tenant’s light, power and
water in the Premises as may be reasonably required for the purpose of cleaning
the Premises. If requested by Tenant, Landlord shall remove Tenant’s
extraordinary refuse from the Building and Tenant shall pay the cost thereof at
commercially reasonable rates.





21




--------------------------------------------------------------------------------










23.02.

Tenant acknowledges that Landlord has designated a cleaning contractor for the
Building. Tenant agrees to employ said cleaning contractor or such other
contractor as Landlord shall from time to time designate (the “Building Cleaning
Contractor”) to perform all cleaning services Tenant elects to have performed
within the Premises in addition to the items and services listed on Exhibit E
hereto and for any other waxing, polishing, and other cleaning and maintenance
work of the Premises and Tenant’s furniture, fixtures and equipment
(collectively, “Tenant Cleaning Services”) provided that the prices charged by
said contractor are comparable to the prices customarily charged by other
reputable cleaning contractors employing union labor in midtown Manhattan for
the same level and quality of service. Tenant acknowledges that it has been
advised that the cleaning contractor for the Building may be a division or
affiliate of Landlord. Tenant agrees that it shall not employ any other cleaning
and maintenance contractor, nor any individual, firm or organization for such
purpose, without Landlord’s prior written consent. In the event that Landlord
and Tenant cannot agree on whether the prices then being charged by the Building
Cleaning Contractor for such cleaning services are comparable to those charged
by other reputable contractors as herein provided, then Landlord and Tenant
shall each obtain two (2) bona fide bids for such services from reputable
cleaning contractors performing such services in comparable buildings in midtown
Manhattan employing union labor, and the average of the four bids thus obtained
shall be the standard of comparison. In the event that the Building Cleaning
Contractor does not agree to perform such cleaning services for Tenant at such
average price, Landlord shall not unreasonably withhold its consent to the
performance of Tenant Cleaning Services by a reputable cleaning contractor
designated by Tenant employing union labor with the proper jurisdictional
qualifications provided, however, that, without limitation, Landlord’s
experience with such contractor or any criminal proceedings pending or
previously filed against such contractor may form a basis upon which Landlord
may withhold or withdraw its consent.

ARTICLE 24

JURY WAIVER

24.01.

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim involving any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises or involving the right to any statutory relief or
remedy. Tenant will not interpose any counterclaim of any nature (other than a
compulsory counterclaim) in any summary proceeding.

ARTICLE 25

NO WAIVER, ETC.

25.01.

No act or omission of Landlord or its agents shall constitute an actual or
constructive eviction, unless Landlord shall have first received written notice
of Tenant’s claim and shall have had a reasonable opportunity to meet such
claim. In the event that any payment herein provided for by Tenant to Landlord
shall become overdue for a period in excess of ten (l0) days, then at Landlord’s
option a “late charge” shall become due and payable to Landlord, as Additional
Rent, from the date it was due until payment is made, at a rate (the “Interest
Rate”) equal to one (l%) percent above the prime rate of interest charged by JP
Morgan Chase, New York, (or the successor thereto) at the time such payment
first becomes due. No act or omission of Landlord or its agents shall constitute
an acceptance of a surrender of the Premises, except a writing signed by
Landlord. The delivery or acceptance of keys to Landlord or its agents shall not
constitute a termination of this Lease or a surrender of the Premises.
Acceptance by Landlord of less than the Rent due hereunder shall at Landlord’s
option be deemed on account of earliest Rent remaining unpaid. No endorsement on
any check, or letter accompanying Rent, shall be deemed an accord and
satisfaction, and such check may be cashed without prejudice to Landlord. No
waiver of any provision of this Lease shall be effective, unless such waiver be
in writing signed by the party to be charged. In no event shall Tenant be
entitled to make, nor shall Tenant make any claim, and Tenant hereby waives any
claim for money damages (nor shall Tenant claim any money damages by way of
set-off, counterclaim or defense) based upon any claim or assertion by Tenant
that Landlord had unreasonably withheld, delayed or conditioned its consent or
approval to any request by Tenant made under a provision of this Lease. Tenant’s
sole remedy shall be an action or proceeding to enforce any such provision, or
for specific





22




--------------------------------------------------------------------------------










performance or declaratory judgment. Tenant shall comply with the rules and
regulations contained in this Lease, and any reasonable modifications thereof or
additions thereto after reasonable notice of same has been provided, to Tenant.
Landlord shall not be liable to Tenant for the violation of the rules and
regulations applicable to the Building by any other tenant in the Building.
Failure of Landlord to enforce any provision of this Lease, or any rule or
regulation, shall not be construed as the waiver of any subsequent violation of
a provision of this Lease or any rule or regulation. Landlord will enforce all
rules and regulations in a non-discriminatory manner. Landlord shall have the
right, from time to time, to close, obstruct or darken the windows of the
Premises temporarily to the extent required to comply with applicable
Requirements. Landlord agrees that it shall not permanently close, darken or
bricken up windows in the Premises unless required by applicable Requirements.
If, at any time, the windows of the Premises are closed, obstructed or darkened
temporarily, as aforesaid, then Landlord shall perform (or cause to be
performed) such repairs, maintenance, alterations or improvements, or shall
comply with applicable Requirements, in each case with reasonable diligence, and
otherwise take such action as may be reasonably necessary to minimize the period
during which such windows are temporarily closed, obstructed or darkened.

ARTICLE 26

OCCUPANCY AND USE BY TENANT

26.01.

If this Lease is terminated because of Tenant’s default hereunder, then, in
addition to Landlord’s rights of re-entry, restoration, preparation for and
re-rental, and anything elsewhere in this Lease to the contrary notwithstanding,
at Landlord’s election, all Rent and Additional Rent reserved in this Lease from
the date of such breach to the expiration date of this Lease shall become
immediately due and payable to Landlord and Landlord shall retain its right to
judgment on and collection of tenant’s aforesaid obligation to make a single
payment to Landlord of a sum equal to (i) the amount by which (x) the Fixed
Annual Rent and Additional Rent payable hereunder for the period to the
Expiration Date from the date of such breach, exceeds (y) the then fair and
reasonable rental value of the Premises for the same period, both discounted at
the prime rate of interest charged by JP Morgan Chase, New York, (or the
successor thereto) on the date of such breach to present worth, and (ii) all
reasonable out-of-pocket expenses of Landlord in obtaining possession of, and in
effecting the reletting of the Premises including, without limitation,
alteration costs, commissions, concessions and legal fees. In no event shall
Tenant be entitled to a credit or repayment for rerental income which exceeds
the sums payable by Tenant hereunder or which covers a period after the original
Term of this Lease.

ARTICLE 27

NOTICES

27.01.

Any bill, notice or demand from Landlord to Tenant, may be delivered personally
at the Premises or sent by registered or certified mail or by any nationally
recognized overnight delivery service and addressed to Tenant at the Premises
or, prior to the Commencement Date, at the address first set forth herein. A
copy of any notice of default given to Tenant hereunder shall also be sent for
informational purposes only to: Proskauer Rose LLP, 1585 Broadway, New York, New
York 10036, Attn: Andrea Ascher, Esq. Any notice, request or demand from Tenant
to Landlord must be sent by registered or certified mail or by nationally
recognized, receipted overnight delivery service, to the last address designated
in writing by Landlord. Any change of a party’s address for the purposes of this
Article 27 shall be sent in the manner required for notices in this Article 27.
Notices shall be deemed to have been rendered or given (i) on the Business Day
delivered, if delivered by hand or by recognized overnight courier service,
prior to 5:00 p.m. on such Business Day, or if delivered on a day other than a
Business Day or after 5:00 p.m. on any day, then on the next Business Day
following such delivery, or (ii) three (3) Business Days after the date mailed,
if mailed as provided in this Article 27. Notices may be sent by the attorneys
for the parties hereto.





23




--------------------------------------------------------------------------------










ARTICLE 28

WATER

28.01.

Landlord shall provide water to the Premises during the term for ordinary
lavatory, drinking and pantry uses. Tenant shall pay the amount of Landlord’s
cost for all excessive water used by Tenant for any purpose other than ordinary
lavatory, drinking and pantry uses, and any sewer rent or tax based thereon.
Landlord may install a water meter to measure Tenant’s excessive water
consumption for all purposes and Tenant agrees to pay for the installation and
maintenance thereof and for excessive water consumed as shown on said meter at
Landlord’s cost therefor plus five (5%) percent. If water is made available to
Tenant in the Building or the Premises through a meter which also supplies other
Premises, or without a meter, then Tenant shall pay to Landlord a reasonable
charge per month for excessive water consumption. Landlord reserves the right to
discontinue water service to the Premises if either the quantity or character of
such service is changed or is no longer available or suitable for Tenant’s
requirements or for any other reason without releasing Tenant from any liability
under this Lease and without Landlord or Landlord’s agent incurring any
liability for any damage or loss sustained by Tenant by such discontinuance of
service.

ARTICLE 29

SPRINKLER SYSTEM

29.01.

If there shall be a “sprinkler system” in the Premises for any period during
this Lease, and if such sprinkler system is damaged by any act or omission of
Tenant or its agents, employees, licensees or visitors, Tenant shall restore the
system to good working condition at its own expense. If the New York Board of
Fire Underwriters, the New York Fire Insurance Exchange, the Insurance Services
Office, or any governmental authority requires the installation of, or any
alteration to a sprinkler system by reason of tenant’s particular manner of
occupancy or use of the Premises, including any alteration necessary to obtain
the full allowance for a sprinkler system in the fire insurance rate of
Landlord, or for any other reason, then Tenant shall make such installation or
alteration promptly, and at its own expense.

ARTICLE 30

HEAT, ELEVATOR, ETC.

30.01.

I, Landlord, shall provide heating service to the Premises from October 16
through May 14 (the “Heating Season”), Monday through Friday, excluding State
holidays, Federal holidays, or Building Service Employees Union Contract
holidays (“Business Days”) from 8:00 a.m. to 8:00 p.m. (“Business Hours”) and on
Saturdays from 8:00 a.m. to 1:00 p.m. in accordance with Applicable Laws. In the
event Tenant shall require heat to the Premises other than on the above
referenced days and hours, but during the Heating Season, Landlord shall furnish
such heat, provided that written notice is hand delivered to Landlord at
Landlord’s office in the Building, addressed to the attention of the Operations
Manager, or such other address designated by Landlord, not less than twenty-four
(24) hours prior to the date for which such service is requested and, if such
heating service is required on a non-Business Day, such notice shall also be
required to be delivered prior to 1:00 p.m. on the Business Day immediately
preceding the date such service is required). Tenant shall reimburse Landlord,
as Additional Rent, within ten (10) days of Landlord’s demand, for the standard
charges then assessed by Landlord for such after hours service; provided,
however, there shall be a minimum charge of four (4) hours for any time period
of additional service. In the event that other tenants in the Building requested
heating service for the same after hours periods on the same days as Tenant has
requested such service, such charge shall be prorated by the number of tenants
occupying one or more floors of the Building requesting such service for the
applicable period.

30.02.

Landlord shall provide reasonable passenger elevator service on Business Days
during Business Hours. Landlord shall provide a minimum of one (1) passenger
elevator from the lobby of the Building to the Premises twenty-four (24) hours
per day, seven (7) days per week, subject to all other





24




--------------------------------------------------------------------------------







applicable provisions of the Lease. Tenant shall have access to the Premises 24
hours per day, 7 days per week, subject to Force Majeure, Landlord’s rules and
regulations and the other provisions of this Lease. For purposes of this Section
30.02, “Force Majeure” shall mean strikes, lockouts, labor troubles, failure of
power, acts of God or forces of nature, restrictive governmental laws or
regulations, riots, insurrection, terrorism, war or other reason beyond the
reasonable control· of Landlord.

30.03.

No bulky materials including, but not limited to furniture, office equipment,
packages, or merchandise (“Freight Items”) shall be received in the Premises or
Building by Tenant or removed from the Premises or Building by Tenant except on
Mondays through Fridays between the hours of 8:30a.m. and 4:30 p.m. and by means
of the freight elevators only, which Landlord will provide without charge on a
first come, first served basis. If the elevators in the Building are manually
operated, Landlord may convert to automatic elevators at any time, without in
any way affecting Tenant’s obligations hereunder. In the event that Tenant
requires additional freight elevator service at hours other than those set forth
above, Landlord shall make available to Tenant, upon reasonable notice, overtime
freight elevator service at Tenant’s sole cost and expense at the Building
standard rate for such service, which as of the date of this Lease is $110.00
per hour plus sales tax, if applicable, and is subject to future increases in
the Building standard rate reasonably promulgated by Landlord from time to time.
In the event that additional freight service is requested for a weekend or for a
period of time that does not immediately precede or follow the normal working
hours of the personnel providing such overtime freight service, the minimum
charge prescribed by Landlord shall be for four (4) hours if required by union
contract. Solely in connection with Tenant’s initial (one (1) continuous phase)
move into the Premises (“Tenant’s Move”), Landlord shall furnish freight
elevator service to Tenant without charge. Any damage done to the Building or
Premises by Tenant, its employees, agents, servants, representatives and/or
contractors in the course of moving any Freight Items shall be paid by Tenant
upon demand by Landlord.

ARTICLE 31

SECURITY DEPOSIT

31.01.

Tenant has deposited with Landlord the sum of $106,820.00 as security (the
“Security”) for the performance by Tenant of the terms of this Lease. Landlord
agrees to deposit the Security in an interest bearing account in a bank located
in New York State. To the extent not prohibited by law, Landlord shall be
entitled to receive and retain as an administrative expense that portion of the
interest received on such account which represents the maximum fee permitted
under applicable law, which fee Landlord shall have the right to withdraw from
time to time, as Landlord may determine. The balance of the interest shall be
added to and held as part of the Security subject to and in accordance with the
provisions of this Article. Landlord shall not be required to credit Tenant with
any interest for any period during which Landlord does not receive interest on
the Security. Landlord may use any part of the Security to satisfy any default
of tenant after the expiration of any applicable notice and grace period
provided for herein, if any, and any expenses arising from such default,
including but not limited to legal fees and any damages or rent deficiency
before or after re-entry by Landlord. Tenant shall, upon demand, deposit with
Landlord the full amount so used, and/or any amount not so deposited by Tenant,
in order that Landlord shall have the full Security deposit on hand at all times
during the term of this Lease. If Tenant shall comply fully with the terms of
the Lease, the Security shall be returned to Tenant within forty-five (45) days
after the expiration of the Lease. In the event of a sale or lease of the
Building containing the Premises, Landlord may transfer the Security to the
purchaser or tenant, and Landlord shall thereupon be released from all liability
for the return of the Security. This provision shall apply to every transfer or
assignment of the Security to a new Landlord. Tenant shall have no legal power
to assign or encumber the Security herein described.

31.02.

In lieu of a cash deposit, Tenant shall be permitted to deliver to Landlord as
and for security hereunder a clean, irrevocable and unconditional letter of
credit in an amount equal to the security required to be deposited by Tenant
pursuant hereto which shall comply and conform in all material respects with the
form annexed hereto and made a part hereof as “Exhibit F” and be issued by a
bank reasonably acceptable to Landlord. If (i) a default shall occur and
continue under this Lease beyond the expiration of any applicable notice and
grace period provided for herein, if any, or (ii) Tenant fails to





25




--------------------------------------------------------------------------------







vacate the Premises and surrender possession thereof in accordance with the
terms of this Lease upon the expiration or earlier termination of this Lease, or
(iii) Landlord receives notice from the issuer of such letter of credit of the
non-renewal thereof, then Landlord shall have the right (but not the
obligation), at Landlord’s election, to present said letter of credit for
payment and the cash proceeds drawn thereunder shall be treated as Security for
all purposes hereunder and Landlord shall hold and apply the same in accordance
with Section 31.01 hereof.

31.03.

Simultaneously upon execution of this Lease, Tenant shall deliver to Landlord a
guaranty (the “Guaranty”) from Seth Rachin (the “Guarantor”) as additional
security for the performance by Tenant of the terms of this Lease which shall
comply and conform in all material respects with the form annexed hereto and
made a part hereof as “Exhibit D”.

ARTICLE 32

TAX ESCALATION

32.01.

Tenant shall pay to Landlord, as Additional Rent, tax escalation in accordance
with this Article:

(a)

For purposes of this Lease, Landlord and Tenant acknowledge and agree that the
rentable square foot area of the Premises shall be deemed to be 6,104 square
feet.

(b)

For the purpose of this Article, the following definitions shall apply:

(i)

The term “Tenant’s Share”, for purposes of computing tax escalation, shall mean
1.455 percent (1.455%). Tenant’s Share has been computed on the basis of a
fraction, the numerator of which is the rentable square foot area of the
Premises and the denominator of which is the total rentable square foot area of
the office and commercial space in the Building Project. The parties acknowledge
and agree that the total rentable square foot area of the office and commercial
space in the Building Project shall be deemed to be 419,585 sq. ft.

(ii)

The term the “Building Project” shall mean the aggregate combined parcel of land
on a portion of which are the improvements of which the Premises form a part,
with all the improvements thereon, said improvements being a part of the block
and lot for tax purposes which are applicable to the aforesaid land.

(iii)

The “Base Tax Year” shall mean the Real Estate Taxes payable during calendar
year 2009 (which is deemed to be the second half of the New York City Fiscal
Year commencing on July 1,2008 through June 30, 2009 and the first half of the
New York City Fiscal Year commencing on July 1, 2009 through June 30, 2010).

(iv)

The term “Comparative Year” shall mean the twelve (12) month period beginning on
July 1, 2009 and ending on June 30, 2010, and each subsequent period of twelve
(12) months thereafter.

(v)

The term “Real Estate Taxes” shall mean the total of all taxes and special or
other assessments levied, assessed or imposed at any time by any governmental
authority upon or against the Building Project including, without limitation,
any business improvement district assessment payable by the Building Project,
any tax or assessment levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
said Building Project to the extent that same shall be in lieu of all or a
portion of any of the aforesaid taxes or assessments, or additions or increases
thereof, upon or against said Building Project. If, due to a future change in
the method of taxation or in the taxing authority, or for any other reason, a
franchise, income, transit, profit or other tax or governmental imposition,
however designated, shall be levied against Landlord in substitution in whole or
in part for the Real Estate Taxes, or in lieu of additions to or increases of
said Real Estate Taxes, then such





26




--------------------------------------------------------------------------------










franchise, income, transit, profit or other tax or governmental imposition shall
be deemed to be included within the definition of “Real Estate Taxes” for the
purposes hereof. Provided, however, that except to the extent expressly
includable hereunder, the following shall be excluded from “Real Estate Taxes”
for purposes of this Article: (i) income, estate, gift, succession, inheritance,
transfer, mortgage, gains, unincorporated business, commercial rent and
franchise taxes imposed upon Landlord, (ii) any interest or penalties incurred
by Landlord by reason of a late payment of Real Estate Taxes, and (iii) water,
sewer, vault and sales taxes, rents and/or charges.

(vi)

Where more than one assessment is imposed by the City of New York for any tax
year, whether denominated an “actual assessment” or a “transitional assessment”
or otherwise, then the phrases herein “assessed value” and “assessments” shall
mean whichever of the actual, transitional or other assessment is designated by
the City of New York as the taxable assessment for that tax year.

32.02.

In the event that the Real Estate Taxes payable for any Comparative Year shall
exceed the amount of the Real Estate Taxes payable during the Base Tax Year,
Tenant shall pay to Landlord, as Additional Rent for such Comparative Year, an
amount equal to Tenant’s Share of the excess; provided, however, that the
Additional Rent due under this Article for the period through and including
December 31, 2009, if any, shall be abated, the intention being that Tenant’s
obligation under this Section 32.02 shall commence on January 1, 2010. Before or
after the start of each Comparative Year, Landlord shall furnish to Tenant a
statement of the Real Estate Taxes payable during the Comparative Year. If the
Real Estate Taxes payable for such Comparative Year exceed the Real Estate Taxes
payable during the Base Tax Year, Additional Rent for such Comparative Year, in
an amount equal to Tenant’s Share of the excess, shall be due from Tenant to
Landlord, and such Additional Rent shall be payable by Tenant to Landlord as
follows: After Landlord has furnished Tenant with the aforesaid statement,
Tenant shall pay Landlord with the monthly installments of Rent due on June 1and
December 1 of each such Comparative Year an amount equal to one-half (1/2) of
the total sum of additional Rent due from Tenant to Landlord pursuant to such
statement for such Comparative Year, until such time as a new statement for a
subsequent comparative year shall become effective. If, during the term of this
Lease, any such taxes are required to be paid to the taxing authority, in full
or in quarterly or other installments, on any other date or dates than as
presently required, then Tenant’s tax escalation payment(s) shall be
correspondingly accelerated so that said payments are due thirty (30) days prior
to the date proportionate payments are due to the taxing authority. The benefit
of any discount for any early payment or prepayment of Real Estate Taxes shall
accrue solely to the benefit of Landlord, and such discount shall not be
subtracted from the Real Estate Taxes payable for any Comparative Year. Upon
Landlord’s receipt of a written request from Tenant, Landlord shall provide
Tenant with copies of the actual Real Estate Tax bills for a specified
Comparison Year and the Base Tax Year provided that they are then in the
possession of Landlord.

32.03.

Should the Real Estate Taxes payable during the Base Tax Year be reduced by
final determination of legal proceedings, settlement or otherwise, then, the
Real Estate Taxes payable during the Base Tax Year shall be correspondingly
revised, the Additional Rent theretofore paid or payable hereunder for all
Comparative Years shall be recomputed on the basis of such reduction, and Tenant
shall pay to Landlord as Additional Rent, within ten (10) days after being
billed therefor, any deficiency between the amount of such Additional Rent as
theretofore computed and the amount thereof due as the result of such
recomputations.

32.04.

If, after Tenant shall have made a payment of additional Rent under Section
32.02, Landlord shall receive a refund of any portion of the Real Estate Taxes
payable for any Comparative Year after the Base Tax Year on which such payment
of Additional Rent shall have been based, as a result of a reduction of such
Real Estate Taxes by final determination of legal proceedings, settlement or
otherwise, Landlord shall within thirty (30) days after receiving the refund pay
to Tenant Tenant’s Share of the refund less Tenant’s Share of expenses
(including attorneys’ and appraisers’ fees) incurred by Landlord in connection
with any such application or proceeding. In addition to the foregoing, Tenant
shall pay to Landlord, as Additional Rent, within ten (10) days after Landlord
shall have delivered to Tenant a statement therefor, Tenant’s Share of all
reasonable, out-of-pocket expenses actually incurred by Landlord in reviewing or
contesting the validity or amount of any Real Estate Taxes or for the purpose of
obtaining reductions in the assessed valuation of the Building Project prior to
the billing of Real Estate Taxes,





27




--------------------------------------------------------------------------------







including without limitation, the reasonable fees and disbursements of
attorneys, third party consultants, experts and others (collectively, “Review
Expenses”); provided, however that if for the applicable Comparative Year
Landlord is unable to obtain a reduction in the amount of any Real Estate Taxes
or the assessed valuation of the Building Project, then Tenant shall not be
required to pay Landlord more than Tenant’s Share of $10,000.00 for Review
Expenses with respect to any Comparative Year. Upon Landlord’s receipt of a
written request from Tenant, Landlord shall provide Tenant with copies of the
actual Real Estate Tax bills for the Base Tax Year provided that they are then
in the possession of Landlord.

32.05.

The statements of the Real Estate Taxes to be furnished by Landlord as provided
above shall be certified by Landlord and shall constitute a final determination
as between Landlord and Tenant of the Real Estate Taxes for the periods
represented thereby, unless Tenant within thirty (30) days after they are
furnished shall give a written notice to Landlord that it disputes their
accuracy or their appropriateness, which notice shall specify the particular
respects in which the statement is inaccurate or inappropriate. If Tenant shall
so dispute said statement then, pending the resolution of such dispute, Tenant
shall pay the Additional Rent to Landlord in accordance with the statement
furnished by Landlord.

32.06.

In no event shall the Fixed Annual Rent under this Lease be reduced by virtue of
this Article 32.

32.07.

If the Commencement Date of the Term of this Lease is not the first day of the
first Comparative Year, then the Additional Rent due hereunder for such first
Comparative Year shall be a proportionate share of said Additional Rent for the
entire Comparative Year, said proportionate share to be based upon the length of
time that the lease Term will be in existence during such first Comparative
Year. Upon the date of any expiration or termination of this Lease (except
termination because of Tenant’s default) whether the same be the date
hereinabove set forth for the expiration of the Term or any prior or subsequent
date, a proportionate share of said Additional Rent for the Comparative Year
during which such expiration or termination occurs shall immediately become due
and payable by Tenant to Landlord, if it was not theretofore already billed and
paid. The said proportionate share shall be based upon the length of time that
this Lease shall have been in existence during such Comparative Year. Landlord
shall promptly cause statements of said Additional Rent for that Comparative
Year to be prepared and furnished to Tenant. Landlord and Tenant shall thereupon
make appropriate adjustments of amounts then owing.

32.08.

Landlord’s and Tenant’s obligations to make the adjustments referred to in
Section 32.07 or Section 32.05 hereof shall survive any expiration or
termination of this Lease. Any delay or failure of Landlord in billing any tax
escalation hereinabove provided shall not constitute a waiver of or in any way
impair the continuing obligation of Tenant to pay such tax escalation hereunder.
Landlord shall deliver to Tenant the final statement for the adjustment
hereunder no later than twenty-four (24) months after the expiration of the Term
of this Lease or twenty-four (24) months following the sooner termination of
this Lease and any sums due hereunder and not set forth by Landlord in a
statement delivered within said twenty-four (24) month period shall be deemed
waived by Landlord.

ARTICLE 33

RENT CONTROL

33.01.

In the event the Fixed Annual Rent or Additional Rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the
demised term shall become uncollectible or shall be reduced or required to be
reduced or refunded by virtue of any Federal, State, County or City law, order
or regulation, or by any direction of a public officer or body pursuant to law,
or the orders, rules, code or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, (a
“Legal Requirement”), then Tenant shall enter into such reasonable agreements
and take such other steps as Landlord may request to enable Landlord to collect
the maximum rents which, from time to time, are permissible (but not in excess
of the rentals then reserved under this Lease). Upon the termination of such
Legal Requirement, (a) the Rent shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such





28




--------------------------------------------------------------------------------







termination and (b) Tenant promptly shall pay in full to Landlord, unless
expressly prohibited by law, an amount equal to (i) the Rent which would have
been paid pursuant to this Lease but for such Legal Requirement less (ii) the
Rent paid by Tenant during the period such Legal Requirement was in effect.

ARTICLE 34

SUPPLIES

34.01.

Only Landlord or anyone or more persons, firms, or corporations authorized in
writing by Landlord shall be permitted to furnish laundry, linens, towels,
drinking water, water coolers, ice and other similar supplies and services to
tenants and licensees in the Building such authorization not to be unreasonably
withheld. Landlord may fix, in its own reasonable discretion, from time to time,
the hours during which and the regulations under which such supplies and
services are to be furnished.

34.02.

Only Landlord or anyone or more persons, firms or corporations authorized in
writing by Landlord shall be permitted to sell, deliver or furnish any food or
beverages whatsoever for consumption within the Premises or elsewhere in the
Building such authorization not to be unreasonably withheld. Landlord further
expressly reserves the right to exclude from the Building any person, firm or
corporation attempting to deliver or purvey any such food or beverages, but not
so authorized by Landlord. It is understood, however, that Tenant or its
employees, invitees and guests may personally bring food or beverages into the
Building for consumption within the Premises by the said employees, but not for
resale or for consumption by any other tenant.

ARTICLE 35

AIR CONDITIONING

35.01.

Tenant shall be permitted to use the equipment presently supplying
air-conditioning service to the Premises (the “Existing HVAC Equipment”) Monday
to Friday from 8:00 a.m. to 6:00 p.m. during the Building’s “Cooling Season”
(which is currently May 15 through October 15) subject to and in accordance with
the provisions of this Article. Landlord shall perform such work as is necessary
in order to deliver the Existing HVAC Equipment to Tenant in good working order
(“Landlord’s Initial HVAC Work”) prior to the Commencement Date, subject,
however, to Tenant’s obligation to thereafter maintain and repair the Existing
HVAC Equipment in accordance with the provisions of this Article. Tenant
acknowledges and agrees that air-conditioning service to the Premises shall be
supplied through equipment operated by Tenant and that Landlord has no
obligation to operate said equipment or to supply air-conditioning service to
the Premises. Landlord shall repair and maintain the Existing HVAC Equipment in
good working order and condition, subject, however, to Tenant’s obligation to
pay to Landlord the cost of such maintenance and repair in accordance with the
provisions of Section 35.03 hereof. All other air conditioning systems,
equipment and facilities hereafter located in or servicing the Premises (the
“Supplemental Systems”) including, without limitation, the ducts, dampers,
registers, grilles and appurtenances utilized in connection with both the
Existing HVAC Equipment and the Supplemental Systems (collectively hereinafter
referred to as the “HVAC System”), shall be maintained, repaired and operated by
Tenant in compliance with all present and future laws and regulations relating
thereto at Tenant’s sole cost and expense. Notwithstanding anything to the
contrary contained in the preceding sentence, Landlord shall repair and maintain
the ducts, dampers, registers, grilles and appurtenances utilized in connection
with the Existing HVAC Equipment (collectively, the “Existing HVAC Equipment
Appurtenances”) in good working order and condition, subject, however, to
Tenant’s obligation to pay Landlord the cost of such maintenance and repair in
accordance with the provisions of Section 35.03 hereof. Tenant shall pay for all
electricity consumed in the operation of the HVAC System, and Tenant’s
proportionate share of the electric current (and/or water, gas and steam) for
the production of chilled and/or condenser water and its supply to the premises,
if applicable, subject to the terms of Article 41 of this Lease. Tenant shall
pay for all parts and supplies necessary for the proper operation of the HVAC
System (other than the Existing HVAC Equipment) (and any restoration or
replacement by Tenant of all or any part thereof shall be in quality and class
at least equal to the original work or installations); provided, however,





29




--------------------------------------------------------------------------------










that Tenant shall not alter, modify, remove or replace the HVAC System, or any
part thereof, without Landlord’s prior written consent.

35.02.

Without limiting the generality of the foregoing, Tenant shall, at its own cost
and expense, (a) cause to be performed all maintenance of the HVAC System (other
than the Existing HVAC Equipment or the Existing HVAC Equipment Appurtenances),
including all repairs and replacements thereto, and (b) on the Commencement Date
and throughout the Term of this Lease maintain an air conditioning service
repair and full service maintenance contract covering the HVAC System (other
than the Existing HVAC Equipment or the Existing HVAC Equipment Appurtenances)
in a form reasonably satisfactory to Landlord with an air conditioning
contractor or servicing organization reasonably approved by Landlord and provide
a copy of the same to Landlord.  All such contracts shall provide for the
thorough overhauling of the HVAC System (other than the Existing HVAC Equipment
or the Existing HVAC Equipment Appurtenances) at least one (l) time per calendar
year during the Term of this Lease and shall expressly state that (i) such
contract shall automatically renew and shall not be terminable upon less than
thirty (30) days prior written notice to the Landlord (sent by certified mail,
return receipt requested) and (ii) the contractor providing such service shall
maintain a log at the Premises detailing the service provided to any
Supplemental Systems during each visit pursuant to such contract. Tenant shall
keep such log at the Premises and permit Landlord to review same promptly after
Landlord’s request during reasonable hours on Business Days. The HVAC System is
and shall at all times remain the property of Landlord, and at the expiration or
sooner termination of this Lease, Tenant shall surrender to Landlord any
Supplemental Systems in good working order and condition, subject to normal wear
and tear and shall deliver to Landlord a copy of the service log. In the event
that Tenant fails to obtain the contract required herein or perform any of the
maintenance or repairs required hereunder, Landlord shall have the right, but
not the obligation, to procure such contract and/or perform any such work and
charge the tenant as Additional Rent hereunder the cost of same plus an
administrative fee equal to fifteen percent (15%) of such cost which shall be
paid for by Tenant on demand.

35.03.

Tenant shall pay to Landlord a fee for Landlord’s maintenance and repair of the
Existing HVAC Equipment (the “HVAC Repair Fee”) at the rate of $200.00 per month
during the Cooling Season which shall be added to and payable in monthly
installments at the same time and in the same manner as Fixed Annual Rent under
this Lease, subject to future increases as hereinafter set forth. On each
anniversary of the Commencement Date of the Term of this Lease, the HVAC Repair
Fee shall be increased by two (2%) percent on the HVAC Repair Fee payable during
the immediately preceding twelve (12) month period, compounded annually.
Provided that Tenant has paid all HVAC Repair Fees owed to Landlord in
accordance with the applicable provisions of this Article, Landlord shall repair
or replace, as necessary, at its sole cost and expense any major operating
components of the Existing HVAC Equipment, including, in Landlord’s sole
discretion, the Existing HVAC Equipment, which have become inoperable, except to
the extent caused by the negligence or willful misconduct of tenant. Tenant
shall pay to Landlord as Additional Rent hereunder the actual costs and expenses
incurred by Landlord in connection with Landlord’s maintenance of the Existing
HVAC Equipment Appurtenances.  

ARTICLE 36

SHORING

36.01.

Tenant shall permit any person authorized to make an excavation on land adjacent
to the Building containing the Premises to do any work within the Premises
necessary to preserve the wall of the Building from injury or damage, and Tenant
shall have no claim against Landlord for damages or abatement of rent by reason
thereof. Landlord shall endeavor to use commercially reasonable efforts to
minimize interference with Tenant’s permitted use of the Premises during the
course of said excavations and shoring.





30




--------------------------------------------------------------------------------










ARTICLE 37

EFFECT OF CONVEYANCE, ETC.

37.01.

If The Building is sold, transferred or leased, or the lease thereof transferred
or sold, Landlord shall be relieved of all future obligations and liabilities
hereunder, provided that the purchaser, transferee or tenant of the Building
shall have assumed and agreed to perform all such obligations and liabilities of
Landlord hereunder. In the event of such sale, transfer or lease, Landlord shall
also be relieved of all existing obligations and liabilities hereunder, provided
that the purchaser, transferee or tenant of the Building assumes in writing such
obligations and liabilities.

ARTICLE 38

RIGHTS OF SUCCESSORS AND ASSIGNS

38.01.

This Lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto. If any provision of any Article of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of such Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of such Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

ARTICLE 39

CAPTIONS

39.01.

The captions herein are inserted only for convenience, and are in no way to be
construed as a part of this Lease or as a limitation of the scope of any
provision of this Lease.

ARTICLE 40

BROKERS

40.01.

Each party represents to the other that such party has had no dealings or
negotiations with any broker or agent in connection with the consummation of
this Lease other than SL Green Leasing LLC and CB Richard Ellis (collectively,
the “Brokers”) and each party covenants and agrees to defend, hold harmless and
indemnify the other from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability resulting from the inaccuracy of the
foregoing representation by the applicable party. Landlord shall pay commissions
due the Brokers in connection with this Lease, if any, pursuant to the terms of
separate agreements.

ARTICLE 41

ELECTRICITY

41.01.

Tenant acknowledges and agrees that electric service shall be supplied to the
Premises on a “rent inclusion basis” in accordance with the provisions of this
Article 41. Landlord shall make available during the Term of this Lease at the
combined electrical closets servicing the Premises electricity for all purposes
with an average capacity of not less than six (6) watts connected load per
rentable square foot of the premises (exclusive of the electricity required to
operate the Existing HVAC Equipment), which shall be distributed by Tenant at
its sole cost and expense, subject to all other applicable provisions of this
Lease.





31




--------------------------------------------------------------------------------










41.02.

The terms “electricity” and “electric service”, as used herein, shall mean any
element affecting the generation, transmission, and/or distribution or
redistribution of electricity, including but not limited to services which
facilitate the distribution of service.

41.03.

If and so long as Landlord provides electricity to the Premises on a rent
inclusion basis, Tenant agrees that the Fixed Annual Rent shall be increased by
the amount of the Electricity Rent Inclusion Factor (“ERIF”), as hereinafter
defined. Tenant acknowledges and agrees (i) that the Fixed Annual Rent
hereinabove set forth in this Lease does not yet, but is to include an ERIF of
$3.00 per rentable square foot to compensate Landlord for electrical wiring and
other installations necessary for, and for its obtaining and making available to
Tenant the redistribution of electric current as an additional service, and
Tenant shall pay for Tenant’s Share of Building electric current (i.e., all
electricity used in lighting the public and service areas, and in operating all
the service facilities, of the Building and the parties acknowledge and agree
that twenty percent (20%) of the Building’s payment to the public utility or
other service providers for the purchase of electricity shall be deemed to be
payment for Building electric current) which shall be paid for by Tenant in
accordance with provisions hereof; and (ii) that said ERIF, which shall be
subject to periodic adjustments as hereinafter provided, has been partially
based upon an estimate of tenant’s connected electrical load, in whatever manner
delivered to Tenant, which shall be deemed to be the demand (KW), and hours of
use thereof, which shall be deemed to be the energy (KWH), for ordinary lighting
and light office equipment and the operation of the usual small business
machines, including printers, scanners, copiers and fax machines, computers and
computer equipment (including, routers, servers and network switches and
printers), audio video equipment and telephones, the Existing HVAC Unit, and the
usual pantry equipment (including, refrigerator, microwave, coffeemaker and
water cooler) (such lighting and equipment are hereinafter called “Ordinary
Equipment”) during ordinary business hours (“Ordinary Business Hours” shall be
deemed to mean 55 hours per week), with Landlord providing an average connected
load of 4 ½ watts of electricity for all purposes per rentable square foot. Any
installation and use of equipment other than Ordinary Equipment and/or any
connected load and/or energy usage by Tenant in excess of the foregoing and the
charge for Tenant’s Share of Building electric current shall result in
adjustment of the ERIF as hereinafter provided. For purposes of this Article,
the rentable square foot area of the premises shall be deemed to be 6,104 square
feet.  Notwithstanding anything contained herein to the contrary, Tenant
acknowledges and agrees that electric service shall be supplied to the Premises
as of June 1, 2011 on a “rent inclusion basis” in accordance with the provisions
of this Article 41 of this Lease, provided, however that the phrase “$3.00” as
it appears in each instance in this Article 41 of this Lease, shall be deleted
and the phrase “$3.25” shall be substituted in its place and stead.

41.04.

If the cost to Landlord of electricity shall have been, or shall be, increased
subsequent to the Commencement Date (whether such change occurs prior to or
during the term of this Lease), by change in Landlord’s electric rates or
service classifications, or electricity charges, including changes in market
prices, or by an increase, subsequent to the last such electric rate or service
classification change or market price change, in fuel adjustments or charges of
any kind, or by taxes, imposed on Landlord’s electricity purchases or on
Landlord’s electricity redistribution, or for any other such reason, then the
aforesaid ERIF portion of the fixed annual rent shall be changed in the same
percentage as any such change in cost due to changes in electric rates, service
classifications or market prices, and, also Tenant’s payment obligation, for
electricity redistribution, shall change from time to time so as to reflect any
such increase in fuel adjustments or charges, and such taxes. Any such
percentage change in Landlord’s cost due to change in Landlord’s electric rate
or service classifications or market prices, shall be computed on the basis of
the average consumption of electricity for the Building for the twelve (12) full
months immediately prior to the rate change or other such changes in cost,
energy and demand, and any changed methods of or rules on billing for same,
applied on a consistent basis to the new electric rate or service classification
or market price and to the immediately prior existing electric rate or service
classification or market price. If the average consumption (energy and demand)
for the entire Building for said prior twelve (12) months cannot reasonably be
applied and used with respect to changed methods of or rules on billing, then
the percentage increase shall be computed by the use of the average consumption
(energy and demand) for the entire building for the first three (3) months after
such change, projected to a full twelve (12) months, so as to reflect the
different seasons; and that same consumption, so projected, shall be applied to
the rate and/or service classification or market price which existed immediately
prior to the change. The parties agree that a reputable, independent electrical
consultant firm, selected by Landlord





32




--------------------------------------------------------------------------------







(“Landlord’s Electrical Consultant”), shall determine the percentage change for
the changes in ERlF due to Landlord’s changed costs and the charge to Tenant for
Tenant’s Share of Building electric current, and that Landlord’s Electrical
Consultant may from time to time make surveys in the premises of the electrical
equipment and fixtures and use of current. (i) If such survey shall reflect a
connected electrical load in excess of 4 ½ watts of electricity for all purposes
per rentable square foot and/or energy usage in excess of Ordinary Business
Hours (each such excess hereinafter called “excess electricity”) then the
connected electrical load and/or the hours of use portion(s) of the then
existing ERIF shall be increased by an amount which is equal to a fraction of
the then existing ERIF, the numerator of which is the excess electricity (i.e.,
excess connected load and/or excess usage) and the denominator of which is the
connected load and/or the energy usage which was the basis of the then existing
ERIF. Such fractions shall be determined by Landlord’s Electrical Consultant.
The Fixed Annual Rent shall then be appropriately adjusted, effective as of the
date of any such change in connected load and/or usage, as disclosed by said
survey. (ii) If such survey shall disclose installation and use of other than
Ordinary Equipment, then effective as of the date of said survey, there shall be
added to the ERIF portion of Fixed Annual Rent (computed and fixed as
hereinbefore described) an additional amount equal to what would be paid under
the SC-4 Rate I Service Classification in effect on the Commencement Date (and
not the time-of-day rate schedule) or the comparable rate schedule (and not the
time-of-day rate schedule) of any utility other than Con Ed then providing
electrical service to the building as same shall be in effect on the date of
such survey for such load and usage of electricity, with the connected
electrical load deemed to be the demand (KW) and the hours of use thereof deemed
to be the energy (KWH), as hereinbefore provided, (which addition to the ERIF
shall be increased by all electricity cost changes of Landlord, as hereinabove
provided, from May 1, 1996 through the date of billing).

41.05.

In no event, whether because of surveys, rates or cost changes, or for any
reason, is the originally specified $3.00 per rentable square foot ERIF portion
of the fixed annual rent (plus any net increase thereof by virtue of all
electricity rate, service classification or market price changes of Landlord
subsequent to the Commencement Date) to be reduced.

41.06.

The determinations by Landlord’s Electrical Consultant shall be binding and
conclusive on Landlord and Tenant from and after the delivery of copies of such
determinations to Landlord and Tenant, unless, within fifteen (15) days after
delivery thereof, Tenant disputes such determination. If Tenant so disputes the
determination, it shall, at its own expense, obtain from a reputable,
independent electrical consultant its own determinations in accordance with the
provisions of this Article. Tenant’s consultant and Landlord’s consultant then
shall seek to agree. If they cannot agree within thirty (30) days they shall
choose a third reputable electrical consultant, whose cost shall be shared
equally by the parties, to make similar determinations which shall be
controlling.  (If they cannot agree on such third consultant within ten (10)
days, then either party may apply to the Supreme Court in the County of New York
for such appointment.) However, pending such controlling determinations Tenant
shall pay to Landlord the amount of additional Rent or ERIF in accordance with
the determinations of Landlord’s Electrical Consultant. If the controlling
determinations differ from Landlord’s Electrical Consultant, then the parties
shall promptly make adjustment for any deficiency owed by Tenant or overage paid
by Tenant.

41.07.

At the option of Tenant, Tenant agrees to purchase from Landlord or its agents
all lamps and bulbs used in the Premises and to pay for the cost of installation
thereof. If all or part of the ERIF payable in accordance with Section 41.03 or
41.04 of this Article becomes uncollectible or reduced or refunded by virtue of
any law, order or regulations, the parties agree that, at Landlord’s option, in
lieu of ERIF, and in consideration of tenant’s use of the Building’s electrical
distribution system and receipt of redistributed electricity and payment by
Landlord of consultant’s fees and other redistribution costs, the Fixed Annual
Rental rate(s) to be paid under this Agreement shall be increased by an
“alternative charge” which shall be a sum equal to $3.00 per year per rentable
square foot of the Premises, changed in the same percentage as any increase in
the cost to Landlord for electricity for the entire Building subsequent to the
Commencement Date, because of electric rate, service classification or market
price changes, such percentage change to be computed as in Section 41.04
provided.

41.08.

Landlord shall not be liable to Tenant for any loss or damage or expense which
Tenant may sustain or incur if either the quantity or character of electric
service is changed or is no longer





33




--------------------------------------------------------------------------------







available or suitable for Tenant’s requirements. Tenant covenants and agrees
that at all times its use of electric current shall never exceed the capacity of
existing feeders to the Building or wiring installation. Any riser or risers
installed after the Commencement Date to supply Tenant’s electrical
requirements, upon written request of tenant, will be installed by Landlord, at
the sale cost and expense of Tenant, if, in Landlord’s reasonable judgment, the
same are necessary and will not cause permanent damage or injury to the Building
or the Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other tenants or occupants of the Building. In addition to the
installation of such riser or risers, Landlord will also at the sole cost and
expense of tenant, install all other equipment proper and necessary in
connection therewith subject to the aforesaid terms and conditions. The parties
acknowledge that they understand that it is anticipated that electric rates,
charges, etc., may be changed by virtue of time-of-day rates or changes in other
methods of billing, and/or electricity purchases and the redistribution thereof,
and fluctuation in the market price of electricity, and that the references in
the fore going paragraphs to changes in methods of or rules on billing are
intended to include any such changes. Anything hereinabove to the contrary
notwithstanding, in no event is the ERlF, or any “alternative charge”, to be
less than an amount equal to the total of Landlord’s payments to public
utilities and/or other providers for the electricity consumed by Tenant (and any
taxes thereon or on redistribution of same) plus 5% thereof for transmission
line loss, plus 5% thereof for other redistribution costs. Landlord reserves the
right, at any time upon thirty (30) days’ written notice, to change its
furnishing of electricity to Tenant from a rent inclusion basis to a submetering
basis, or vice versa, or to change to the distribution of less than all the
components of the existing service to Tenant. Landlord reserves the right to
terminate the furnishing of electricity on a rent inclusion or any other basis
at any time, upon thirty (30) days’ written notice to Tenant provided that
Tenant has obtained service directly from the public utility or other service
provider (unless the failure to do so results from Tenant’s failure to promptly
apply for such service and diligently prosecute such application to completion),
in which event Tenant may make application directly to the public utility and/or
other providers for Tenant’s entire separate supply of electric current and
Landlord shall permit its wires and conduits, to the extent available and safely
capable, to be used for such purpose, but only to the extent of Tenant’s then
authorized load. Any meters, risers, or other equipment or connections necessary
to enable Tenant to obtain electric current directly from such utility and/or
other providers shall be installed at Tenant’s sole cost and expense. Only rigid
conduit or electricity metal tubing (EMT) will be allowed. Landlord, upon the
expiration of the aforesaid thirty (30) days’ written notice to Tenant may
discontinue furnishing the electric current but this Lease shall otherwise
remain in full force and effect. If Tenant was provided electricity on a rent
inclusion basis when it was so discontinued, then commencing when Tenant
receives such direct service and as long as Tenant shall continue to receive
such service, the Fixed Annual Rent payable under this Lease shall be reduced by
the amount of the ERIF which was payable immediately prior to such
discontinuance of electricity on a rent inclusion basis.

ARTICLE 42

LEASE SUBMISSION

42.01.

Landlord and Tenant agree that this Lease is submitted to Tenant on the
understanding that it shall not be considered an offer and shall not bind
Landlord in any way unless and until (i) Tenant has duly executed and delivered
duplicate originals thereof to Landlord and (ii) Landlord has executed and
delivered one of said originals to Tenant.

ARTICLE 43

INSURANCE

43.01.

Tenant shall not violate, or permit the violation of, any condition imposed by
the standard fire insurance policy then issued for office buildings in the
Borough of Manhattan, City of New York, and shall not do, or permit anything to
be done, or keep or permit anything to be kept in the Premises which would
subject Landlord to any liability or responsibility for personal injury or death
or property damage, or which would increase the fire or other casualty insurance
rate on the Building or the property therein over the rate which would otherwise
then be in effect (unless Tenant pays the resulting premium as





34




--------------------------------------------------------------------------------







hereinafter provided for) or which would result in insurance companies of good
standing refusing to insure the Building or any of such property in amounts
reasonably satisfactory to Landlord.

43.02.

Tenant covenants to provide on or before the Commencement Date, or Tenant’s
earlier entry into the Premises, and to keep in force, at Tenant’s own cost,
until the Expiration Date or earlier termination of the Term the following
insurance coverage which coverage shall be effective from and after the
Commencement Date or such date of earlier entry:

(a)

A Commercial General Liability insurance policy naming Landlord and its
designees as additional insureds protecting Landlord, its designees against any
alleged liability, occasioned by any incident involving injury or death to any
person or damage to property of any person or entity, on or about the Building,
the Premises, common areas or areas around the Building or premises. Such
insurance policy shall include Products and Completed Operations Liability and
Contractual Liability covering the liability of Tenant to Landlord by virtue of
the indemnification agreement in this Lease, covering bodily injury liability,
property damage liability, personal injury & advertising liability and fire
legal liability, all in connection with the use and occupancy of or the
condition of the premises, the Building or the related common areas, in amounts
not less than:

$3,000,000, general aggregate per location
$2,000,000, per occurrence for bodily injury & property damage
$2,000,000, personal & advertising injury
$250,000, fire legal liability

Such insurance may be carried under or limitations reached through a combination
of Primary General Liability umbrella or blanket policy covering the Premises
and other locations of Tenant, if any, provided such a policy contains an
endorsement (i) naming Landlord and its designees as additional insureds (whose
names have been previously furnished by Landlord), (ii) specifically referencing
the Premises; and (iii) guaranteeing a minimum limit available for the Premises
equal to the limits of liability required under this Lease;

(b)

“All-risk” insurance, including earthquake and terrorism coverage in an amount
adequate to cover the cost of replacement of all personal property, fixtures,
furnishings, equipment, improvements, betterments and installations located in
the Premises, whether or not installed or paid for by Landlord.

43.03.

All such policies shall be issued by companies of recognized responsibility
permitted to do business within New York State and approved by Landlord (in
Landlord’s sole but reasonable discretion) and rated by Best’s Insurance Reports
or any successor publication of comparable standing and carrying a rating of
A-VIII or better or the then equivalent of such rating, and all such policies
shall contain a provision whereby the same cannot be canceled or modified unless
Landlord and any additional insured are given at least thirty (30) days prior
written notice of such cancellation or modification.

43.04.

Prior to the time such insurance is first required to be carried by Tenant and
thereafter, at least fifteen (15) days prior to the expiration of any such
policies, Tenant shall deliver to Landlord Acord certificates evidencing such
insurance, provided however that Tenant shall provide a 2003 Acord 28
certificate with respect to property insurance (the 2006 Acord 28 being
unacceptable to Landlord). Tenant’s failure to maintain the insurance policies
required by this Article 43 shall be deemed a material default hereunder,
entitling Landlord to exercise any or all of Landlord’s remedies provided in
this Lease. In addition, in the event Tenant fails to maintain the insurance
policies required by this Article 43, at the times and for the durations
specified herein, Landlord shall have the right, but not the obligation, at any
time and from time to time, and without notice, to procure such insurance and/or
pay the premiums therefore, in which event Tenant shall repay, as Additional
Rent, Landlord within five (5) days after demand therefore from Landlord all
sums so paid by Landlord and any out-of-pocket costs or expenses incurred by
Landlord in connection therewith without prejudice to any other rights and
remedies of Landlord under this Lease.





35




--------------------------------------------------------------------------------










43.05.

Landlord and Tenant shall each endeavor to secure an appropriate clause in, or
an endorsement upon, each “all-risk” insurance policy obtained by it and
covering property as stated in Section 43.02(b) hereof, pursuant to which the
respective insurance companies waive subrogation against each other and any
other parties, if agreed to in writing prior to any damage or destruction. The
waiver of subrogation or permission for waiver of any claim hereinbefore
referred to shall extend to the agents of each party and its employees and, in
the case of Tenant, shall also extend to all other persons and entities
occupying or using the Premises in accordance with the terms of this Lease. If
and to the extent that such waiver or permission can be obtained only upon
payment of an additional charge then, except as provided in Section 43.06 hereof
and Section 43.07 hereof, the party benefiting from the waiver or permission
shall pay such charge upon demand, or shall be deemed to have agreed that the
party obtaining the insurance coverage in question shall be free of any further
obligations under the provisions hereof relating to such waiver or permission.

43.06.

Subject to the foregoing provisions of this Article, and in so far as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease.

43.07.

If, by reason of a failure of tenant to comply with the provisions of this
Lease, the rate of fire insurance with extended coverage on the building or
equipment or other property of Landlord shall be higher than it otherwise would
be, Tenant shall reimburse Landlord, on demand, for that part of the premiums
for fire insurance and extended coverage paid by Landlord because of such
failure on the part of Tenant.

43.08.

Landlord may, from time to time, require that the amount of the insurance to be
provided and maintained by Tenant hereunder be increased so that the amount
thereof adequately protects Landlord’s interest, but in no event in excess of
the amount that would be required of other tenants in other similar office
buildings in the Borough of Manhattan.

43.09.

A schedule or make up of rates for the building or the Premises, as the case may
be, issued by the New York Fire Insurance Rating Organization or other similar
body making rates for fire insurance and extended coverage for the premises
concerned, shall be conclusive evidence of the facts therein stated and of the
several items and charges in the fire insurance rate with extended coverage then
applicable to such premises.

43.10.

Each policy evidencing the insurance to be carried by Tenant under this Lease
shall contain a clause that such policy and the coverage evidenced thereby shall
be primary with respect to any policies carried by Landlord, and that any
coverage carried by Landlord shall be excess insurance.

ARTICLE 44

SIGNAGE

44.01.

Tenant shall be permitted to affix a sign or plaque on or adjacent to the
entrance door to the Premises, subject to the prior written approval of Landlord
which shall not be unreasonably withheld, conditioned or delayed, subject to the
other provisions of this Article, with respect to location, design, size,
materials, quality, coloring, lettering and shape thereof, and subject, also, to
compliance by Tenant, at its expense, with all applicable legal requirements or
regulations.  In addition, Landlord shall install, at Tenant’s cost and expense,
signage containing Tenant’s name in accordance with Landlord’s standard signage
program on the multi-tenant directory located in the elevator lobby on the
seventh (7th) floor of the Building. All such signage shall be consistent and
compatible with the design, aesthetics, signage and graphics program for the
Building as established by Landlord. Landlord may remove any sign installed in
violation of this provision, and Tenant shall pay the cost of such removal and
any restoration costs.





36




--------------------------------------------------------------------------------










ARTICLE 45

RIGHT TO RELOCATE

45.01.

Notwithstanding anything contained in this Lease to the contrary, Landlord shall
have the one-time right subsequent to the first anniversary of the commencement
of the Term of this Lease and prior to the last year of the original Term of
this Lease, to substitute in lieu of the Premises alternative space in the
Building designated by Landlord (the “Relocation Space”) effective as of the
date (the “Relocation Effective Date”) set forth in a notice given to Tenant
(the “Relocation Notice”). The Relocation Space shall be located on or above the
seventh (7th) floor of the Building, contain reasonably comparable if not
improved views, and be reasonably comparable to the Premises with respect to
internal configuration, quality of finish and rentable square foot area (i.e.,
plus or minus ten (10%) percent provided, however, in the event that the
rentable square foot area of the Relocation Space is greater than the rentable
square foot area of the original Premises, then the Fixed Annual Rent and
Additional Rent payable for the Relocation Space shall be equal to the amount
payable hereunder for the Premises). The Relocation Effective Date shall not be
less than ninety (90) days following the date upon which the Relocation Notice
is given to Tenant. In the event that Landlord exercises its rights hereunder,
(i) Tenant shall deliver to Landlord possession of the Premises on or before the
Relocation Effective Date vacant and broom clean, free of all occupancies and
encumbrances and otherwise in accordance with the terms, covenants and
conditions of the Lease as if the Relocation Effective Date were the expiration
date of the Term of this Lease, (ii) effective as of the Relocation Effective
Date, the term and estate hereby granted with respect to the Premises originally
demised hereunder shall terminate, the Relocation Space shall be deemed to be
the Premises and the Fixed Annual Rent and Additional Rent payable under this
Lease shall be adjusted, if necessary, so as to reflect any difference between
the deemed rentable square foot area of the original Premises and said
Relocation Space; provided, however, in the event that the rentable square foot
area of the Relocation Space is greater than the rentable square foot area of
the original Premises, then the Fixed Annual Rent and Additional Rent payable
for the Relocation Space shall be equal to the amount payable hereunder for the
Premises.

45.02.

Provided that Tenant is not in default under this Lease, Landlord shall (i) at
Landlord’s cost and expense, remove and reinstall Tenants’ personal property,
wiring, cabling, trade fixtures and equipment in the Relocation Space
(“Landlord’s Relocation Work”) and (ii) compensate Tenant for Tenant’s actual,
reasonable, out-of-pocket moving and related expenses (including, without
limitation the reasonable fees of architects, engineers and attorneys and
reasonable stationery costs) upon Tenant’s submission of paid invoices therefor.
Landlord shall complete Landlord’s Relocation Work on or before the Relocation
Effective Date provided that Tenant cooperates with Landlord and gives Landlord
full access to the Premises to facilitate the performance thereof. Landlord
shall use reasonable efforts to minimize interference with Tenant’s normal
business activities within the Premises. Landlord warrants that the physical
relocation of tenant’s fixtures, goods, personalty and equipment shall take
place after normal business hours on a Friday or on a Saturday or Sunday.

45.03.

Following any relocation undertaken pursuant to this Article, Tenant shall
promptly execute and deliver an agreement confirming such relocation and fixing
any corresponding adjustments in Fixed Annual Rent and Additional Rent payable
under this Lease, but any failure to execute such an agreement by Tenant shall
not affect such relocation and adjustments as determined by Landlord.

ARTICLE 46

FUTURE CONDOMINIUM CONVERSION

46.01.

Tenant acknowledges that the Building and the land of which the Premises form a
part (the “Land”) may be subjected to the condominium form of ownership prior to
the end of the term of this Lease. Tenant agrees that if, at any time during the
Term, the Building and the Land shall be subjected to the condominium form of
ownership, then, this Lease and all rights of tenant hereunder are and shall be
subject and subordinate in all respects to any condominium declaration and any
other documents (collectively, the “Declaration”) which shall be recorded in
order to convert the Building and the Land to a





37




--------------------------------------------------------------------------------










condominium form of ownership in accordance with the provisions of Article 9-B
of the Real Property Law of the State of New York or any successor thereto. If
any such Declaration is to be recorded, Tenant, upon request of Landlord, shall
enter into an amendment of this Lease in such respects as shall be necessary to
conform to such condominiumization, including, without limitation, appropriate
adjustments to Real Estate Taxes payable during the Base Tax Year and Tenant’s
Share, as such terms are defined in Article 32 hereof.

ARTICLE 47

MISCELLANEOUS

47.01.

This Lease represents the entire understanding between the parties with regard
to the matters addressed herein and may only be modified by written agreement
executed by all parties hereto. All prior understandings or representations
between the parties hereto, oral or written, with regard to the matters
addressed herein are hereby merged herein. Tenant acknowledges that neither
Landlord nor any representative or agent of Landlord has made any representation
or warranty, express or implied, as to the physical condition, state of repair,
layout, footage or use of the Premises or any matter or thing affecting or
relating to Premises except as specifically set forth in this Lease. Tenant has
not been induced by and has not relied upon any statement, representation or
agreement, whether express or implied, not specifically set forth in this Lease.
Landlord shall not be liable or bound in any manner by any oral or written
statement, broker’s “set-up”, representation, agreement or information
pertaining to the Premises, the Building or this Agreement furnished by any real
estate broker, agent, servant, employee or other person, unless specifically set
forth herein, and no rights are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth herein. This Lease shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this agreement to be drafted. If either party shall at any
time default under this Lease, and if the non-defaulting party shall institute
an action or summary proceeding against the defaulting party based upon such
default, then the party which obtains a final, non-appealable judgment, award or
order in its favor on the merits shall recover from the non-prevailing party all
expenses, including reasonable legal fees and disbursements, paid or incurred by
the prevailing party in prosecuting or defending such action, as the case may
be.

47.02.

Notwithstanding anything to the contrary contained herein, Tenant may seek by
arbitration before the Real Estate Board of New York (“REBNY”) on an expedited
basis such injunctive relief or specific performance in connection with a claim
by Tenant that Landlord has unreasonably withheld or delayed its consent,
provided that Landlord has expressly agreed in writing herein not to
unreasonably withhold or delay such consent. In the event that Tenant demands
arbitration under this Article, Landlord and Tenant shall jointly select an
independent arbitrator (the “Arbitrator”) In the event that Landlord and Tenant
shall be unable to jointly agree on the designation of the Arbitrator within
five (5) days after they are requested to do so by either party, then the
parties agree to allow REBNY, or any successor organization to designate the
Arbitrator in accordance with the rules, regulations and/or procedures for
expedited proceedings then pertaining of REBNY or of any successor organization.
The Arbitrator shall conduct such hearings and investigations as he may deem
appropriate and shall, within ten (l0) days after the date of designation of the
Arbitrator issue a determination as to whether Landlord’s refusal to consent was
unreasonable. The determination of the Arbitrator shall be conclusive and
binding upon Landlord and Tenant and shall be set forth, along and with the
Arbitrator’s rationale for such choice, in a written report delivered to
Landlord and Tenant. Each party shall pay its own counsel fees and expenses, if
any, in connection with any arbitration under this Article. The Arbitrator
appointed pursuant to this Article shall be an independent real estate
professional with at least ten (l0) years’ experience in leasing of properties
which are similar in character to the Building. The Arbitrator shall not have
the power to add to, modify or change any of the provisions of this Lease but
shall have the power to direct Landlord to consent to such request.





38




--------------------------------------------------------------------------------










ARTICLE 48

[INTENTIONALLY DELETED]

ARTICLE 49

DEMOLITION

49.01.

If Landlord decides to demolish, rehabilitate and/or convert the Building or
portions thereof to a different use, Landlord shall have the right at any time
to cancel and terminate this Lease (the “Termination Option”), provided that:
(i) Landlord shall give prior notice (the “Termination Notice”) to Tenant of
Landlord’s exercise of the Termination Option not later than twelve (12) months
prior to the proposed termination date set forth in such notice (the
“Termination Date”) and (ii) Landlord shall elect (a) to terminate leases
(including this Lease) affecting at least thirty-five percent (35%) of the
leasable square footage of the Building or (b) to retain as vacant space in the
Building which, when aggregated with the square footage of any leases (including
this Lease) which Landlord elects to terminate, constitutes at least thirty-five
percent (35%) of the leasable square footage of the Building. If Landlord shall
give a Termination Notice in accordance with the provisions of this Article 49,
this Lease shall come to an end and expire on the termination date set forth in
the notice of termination, with the same force and effect as though said date
were the date of expiration of the term of this Lease, unless sooner terminated
pursuant to any other term, covenant or condition of this Lease, or pursuant to
law. If Tenant surrenders the Premises to Landlord in accordance with the terms
of this Lease on or before the Termination Date and no default exists under this
Lease beyond any applicable notice and cure periods, Landlord shall pay to
Tenant (a) an amount equal to the then amortized costs of Tenant’s improvements
to the Premises, such amount to be amortized on a straight-line basis over the
entire Term, and (b) an amount equal to Tenant’s reasonable moving costs
incurred in connection with its move from the Premises directly to other office
space in New York, New York as a result of Landlord’s exercise of the
Termination Option. Each of the foregoing payments shall be made within thirty
(30) days after Landlord’s receipt of Tenant’s invoice therefore together with
evidence reasonably satisfactory to Landlord that such costs of Tenant’s
improvements or moving, as applicable, were incurred and actually paid for by
Tenant.

ARTICLE 50

CANCELLATION

50.01.

Provided that Landlord and Tenant execute and deliver a lease with Landlord for
space in the Building which has a square foot area which is greater than ten
thousand (10,000) rentable square feet, Tenant shall have the right to cancel
this Lease in its entirety with regard to the Premises provided that (i) Tenant
delivers to Landlord no more than seven (7) days after execution and delivery by
Landlord and Tenant of the new lease, thirty (30) days prior written notice of
its election to exercise said right (the “Notice of Cancellation”) (the
effective date of cancellation hereinafter referred to as the “Cancellation
Date”), (ii) Tenant is not in default after notice and beyond any applicable
cure period of any of the terms, covenants and conditions of this Lease, on the
date that the Notice of Cancellation is delivered by Tenant to Landlord or upon
the Cancellation Date; and (iii) Tenant delivers to Landlord possession of the
Premises vacant and broom clean, free of all occupancies and/or encumbrances and
personal property on the Cancellation Date. Landlord shall have the right, in
its sole discretion, to waive any or all of the foregoing conditions to Tenant’s
cancellation of this Agreement.

50.02.

Notwithstanding any cancellation by Tenant in accordance with the provisions of
this Article 50, Tenant shall remain liable to satisfy any and all of its
obligations under the terms, covenants and conditions of this Agreement which
have accrued up to the Cancellation Date, which obligations shall survive such
cancellation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





39




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the said Landlord, and Tenant have duly executed this Lease
as of the day and year first above written.

 

GREEN 317 MADISON LLC, as Landlord







By:

/s/ Steven M. Durels


--------------------------------------------------------------------------------

     Name:  Steven M. Durels
     Title:  Executive Vice President,
                Director of Leasing and Real Property






Witness:









--------------------------------------------------------------------------------


Name:
Title:



 

 

MOORE STEPHENS BUSINESS
SOLUTIONS, LLC, as Tenant







By:

/s/ Seth Rachlin


--------------------------------------------------------------------------------

     Name:  Seth Rachlin
     Title:  CEO



 

 

Witness:







/s/ J.T. Garland


--------------------------------------------------------------------------------

Name:  J.T. Garland
Title:  C.F.O.



 

















--------------------------------------------------------------------------------







ARTICLE 51

RULES AND REGULATIONS
MADE A PART OF THIS LEASE

1.

No animals, birds, bicycles or vehicles shall be brought into or kept in the
Premises. The Premises shall not be used for manufacturing or commercial
repairing or for sale or display of merchandise or as a lodging place, or for
any immoral or illegal purpose, nor shall the Premises be used for a public
stenographer or typist; barber or beauty shop; telephone, secretarial or
messenger service; employment, travel or tourist agency; school or classroom;
commercial document reproduction; or for any business other than specifically
provided for in Tenant’s lease. Tenant shall not cause or permit in the Premises
any disturbing noises which may interfere with occupants of this or neighboring
Buildings, any cooking or objectionable odors, or any nuisance of any kind, or
any inflammable or explosive fluid, chemical or substance. Canvassing,
soliciting and peddling in the Building are prohibited, and each tenant shall
cooperate so as to prevent the same.

2.

The toilet rooms and other water apparatus shall not be used for any purposes
other than those for which they were constructed, and no sweepings, rags, ink,
chemicals or other unsuitable substances shall be thrown therein.  Tenant shall
not place anything out of doors, windows or skylights, or into hallways,
stairways or elevators, nor place food or objects on outside window sills.
Tenant shall not obstruct or cover the halls, stairways and elevators, or use
them for any purpose other than ingress and egress to or from Tenant’s Premises,
nor shall skylights, windows, doors and transoms that reflect or admit light
into the Building be covered or obstructed in any way. All drapes and blinds
installed by Tenant on any exterior window of the Premises shall conform in
style and color to the Building standard.

3.

Tenant shall not place a load upon any floor of the premises in excess of the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord reserves the right to reasonably prescribe the weight and
position of all safes, file cabinets and filing equipment in the Premises.
Business machines and mechanical equipment shall be placed and maintained by
Tenant, at Tenant’s expense, only with Landlord’s consent (which shall be
granted or withheld in accordance with the provisions of this Lease) and in
settings approved by Landlord to control weight, vibration, noise and annoyance.
Smoking or carrying lighted cigars, pipes or cigarettes in the elevators of the
Building is prohibited.

4.

Tenant shall not move any heavy or bulky materials into or out of the Building
or make or receive large deliveries of goods, furnishings, equipment or other
items without Landlord’s prior written consent, and then only during such hours
and in such manner as Landlord shall approve and in accordance with Landlord’s
rules and regulations pertaining thereto. If any material or equipment requires
special handling, Tenant shall employ only persons holding a Master Rigger’s
License to do such work, and all such work shall comply with all legal
requirements. Landlord reserves the right to inspect all freight to be brought
into the Building, and to exclude any freight which violates any rule,
regulation or other provision of this Lease.

5.

No sign, advertisement, notice or thing shall be inscribed, painted or affixed
on any part of the Building, without the prior written consent of Landlord.
Landlord may remove anything installed in violation of this provision, and
Tenant shall pay the cost of such removal and any restoration costs. Interior
signs on doors and directories shall be inscribed or affixed by Landlord at
Tenant’s expense. Landlord shall control the color, size, style and location of
all signs, advertisements and notices. No advertising of any kind by Tenant
shall refer to the Building, unless first approved in writing by Landlord.

6.

No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the Premises, nor shall
any part of the Premises be painted, papered or otherwise covered, or in any way
marked or broken, without the prior written consent of Landlord.

7.

No existing locks shall be changed, nor shall any additional locks or bolts of
any kind be placed upon any door or window by Tenant, without the prior written
consent of Landlord. Two (2) sets of keys to all exterior and interior locks
shall be furnished to Landlord . At the termination of this Lease, Tenant shall
deliver to Landlord all keys for any portion of the Premises or Building. Before
leaving the Premises at any time, Tenant shall close all windows and close and
lock all doors.











--------------------------------------------------------------------------------










8.

No Tenant shall purchase or obtain for use in the Premises any spring water,
ice, towels, food, bootblacking, barbering or other such service furnished by
any company or person not approved by Landlord.  Any necessary exterminating
work in the Premises shall be done at Tenant’s expense, at such times, in such
manner and by such company as Landlord shall require. Landlord reserves the
right to exclude from the Building, from 6:00 p.m. to 8:00 a.m., and at all
hours on Sunday and legal holidays, all persons who do not present a pass to the
Building signed by Landlord.  Landlord will furnish passes to all persons
reasonably designated by Tenant. Tenant shall be responsible for the acts of all
persons to whom passes are issued at Tenant’s request.

9.

Whenever Tenant shall submit to Landlord any plan, agreement or other document
for Landlord’s consent or approval, Tenant agrees to pay Landlord as Additional
Rent, on demand, an administrative fee equal to the sum of the reasonable fees
of any architect, engineer or attorney employed by Landlord to review said plan,
agreement or document and Landlord’s administrative costs for same.

10.

The use in the Premises of auxiliary heating devices, such as portable electric
heaters, heat lamps or other devices whose principal function at the time of
operation is to produce space heating, is prohibited.

11.

Tenant shall keep all doors from the hallway to the Premises closed at all times
except for use during ingress to and egress from the Premises. Tenant
acknowledges that a violation of the terms of this paragraph may also constitute
a violation of codes, rules or regulations of governmental authorities having or
asserting jurisdiction over the Premises, and Tenant agrees to indemnify
Landlord from any fines, penalties, claims, action or increase in fire insurance
rates which might result from Tenant’s violation of the terms of this paragraph.

12.

Tenant shall be permitted to maintain an “in-house” messenger or delivery
service within the Premises, provided that Tenant shall require that any
messengers in its employ affix identification to the breast pocket of their
outer garment, which shall bear the following information: name of tenant, name
of employee and photograph of the employee. Messengers in Tenant’s employ shall
display such identification at all time. In the event that Tenant or any agent,
servant or employee of Tenant, violates the terms of this paragraph, Landlord
shall be entitled to terminate Tenant’s permission to maintain within the
Premises in-house messenger or delivery service upon written notice to Tenant.

13.

Tenant will be entitled to three (3) listings on the Building lobby directory
board, without charge. Any additional directory listing (if space is available),
or any change in a prior listing, with the exception of a deletion, will be
subject to a fourteen ($14.00) dollar service charge, payable as Additional
Rent.

14.

In case of any conflict or inconsistency between any provisions of this Lease
and any of the rules and regulations as originally or as hereafter adopted, the
provisions of this Lease shall control.











--------------------------------------------------------------------------------







EXHIBIT A

[DIAGRAM]











--------------------------------------------------------------------------------







EXHIBIT B

Fixed Annual Rent.  For purposes of this Article, the term “First Lease Year”
shall mean the period from the Commencement Date through (i) the last day of the
month during which the first (1st) anniversary of the Commencement Date occurs,
or (ii) in the event that the Commencement Date occurs on the first (1st) day of
the month, the day immediately preceding the first (1st) anniversary of the
Commencement Date, and each succeeding “Lease Year” shall mean each successive
twelve (12) month period following the First Lease Year through and including
the Expiration Date.




a)

For the First Lease Year, by the sum of Two Hundred Fifty Six Thousand Three
Hundred Sixty Eight and 00/100 ($256,368.00) Dollars per annum ($21,364.00 per
month);




b)

For the Second Lease Year, by the sum of Two Hundred Sixty One Thousand Four
Hundred Ninety Five and 36/100 ($261,495.36) Dollars per annum ($21,791.28 per
month);




c)

For the Third Lease Year, by the sum of Two Hundred Sixty Six Thousand Seven
Hundred Twenty Five and 27/100 ($266,725.27) Dollars per annum ($22,227.11 per
month);




d)

For the Fourth Lease Year, by the sum of Two Hundred Seventy Two Thousand Fifty
Nine and 77/100 ($272,059.77) Dollars per annum ($22,671.65 per month); and




e)

For the Fifth Lease Year, by the sum of Two Hundred Seventy Seven Thousand Five
Hundred and 97/100 ($277,500.97) Dollars per annum ($23,125.08 per month).











--------------------------------------------------------------------------------







EXHIBIT C

LANDLORD’S WORK

Landlord, at its sole cost and expense, shall:

1 – Modify the Premises as follows, in a building standard manner using building
standard materials (the cost of any above standard materials or quantities shall
be the
responsibility of Tenant), pursuant to the plan attached hereto as “Schedule I”:

–  Demo existing coat closet;

–  Demo office wall creating a larger bullpen area, soffit at ceiling;

–  Construct a new coat closet where indicated;

–  Construct a small conference room with glass at the reception wall;

–  Construct wall dividing an office to create a server room;

–  Remove sidelite at server room and relocate to small office.

2 – Furnish and install four (4) 110v electrical outlets – two (2) on each side
of the column
as indicated on the plan attached hereto as “Schedule I”.

3 – Paint and carpet (Bigelow) the Premises using available building standard
materials.














--------------------------------------------------------------------------------







SCHEDULE I

[DIAGRAM]











--------------------------------------------------------------------------------







EXHIBIT D

GUARANTEE

FOR VALUE RECEIVED and in consideration of and in order to induce the execution
of that certain lease agreement dated as of November _, 2008 (the “Lease”)
between Green 317 Madison LLC (“Landlord”) and Moore Stephens Business Solutions
(“Tenant”) for that certain rentable portion of the seventh (7th) floor
designated as Suite 715-17, as approximately depicted on the location plan
annexed to the Lease (the “Premises”) in the building known as and located at
317 Madison Avenue, New York, New York (the “Building”) and other good and
valuable consideration:

1.

The undersigned, acting as surety (the “Guarantor”) hereby absolutely and
unconditionally, for himself and his legal representatives, successors and
assigns, guarantees to Landlord and to Landlord’s legal representatives,
successors and assigns, the prompt and full performance and observance by the
Tenant and by its legal representatives, successors and assigns of Tenant’s
obligation to pay rent, additional rent and any charges accruing under the Lease
(or damages in lieu thereof) and the performance of all other obligations of
Tenant under the Lease accruing during that period of time (the “Good Guy
Period”) during which Tenant or its partners, shareholders, agents, employees,
assignees, subtenants, licensees or anyone else with the permission of and/or
under or through Tenant (notwithstanding the expiration or revocation of any
such permission) occupies the Premises or any part thereof, provided Tenant has
given Landlord not less than thirty (30) days prior written notice that Tenant
intends to vacate and deliver to Landlord possession of the Premises in the
condition required by the Lease and, in the absence of such notice, for an
additional thirty (30) days after Tenant’s vacatur and delivery to Landlord of
the Premises in the condition required by the Lease. This guarantee is an
absolute, continuing and unconditional guarantee of payment (and not of
collection) and of performance. Notice of all defaults is waived and consent is
hereby given to all extensions of time that Landlord may grant to Tenant in the
performance of any of the terms of the Lease and/or to the waiving in whole or
in part of any such performance, and/or to the releasing of Tenant in whole or
in part from any such performance, and/or to the adjusting of any dispute in
connection with the Lease, and/or to the assignment of the Lease to any other
entity; and no such defaults, extensions, waivers, releases, adjustments, or
assignments, with or without the knowledge of the undersigned, shall affect or
discharge the liability of the undersigned; and the undersigned hereby waives
any and all right to a trial by jury in any action or proceeding to enforce such
liability hereafter instituted by Landlord, or its successors or assigns, to
which the undersigned may be a party. The undersigned further agrees to pay all
expenses, including legal fees and disbursements paid or incurred by Landlord in
seeking to enforce this guarantee, provided that Landlord prevails.

2.

This guarantee shall not be impaired by, and the Guarantor hereby consents to
(i) any modification, supplement, extension or amendment of the Lease to which
the parties thereto may hereafter agree and (ii) any assignment of the Lease.
The liability of the Guarantor hereunder is direct, unconditional and
co-extensive with that of the Tenant and may be enforced without requiring
Landlord first to resort to any other right, remedy or security. The
enforceability of this guarantee shall not be affected by any bankruptcy
proceeding or other proceeding affecting the rights of creditors of Tenant, nor
by discharge or modification of Tenant’s liability under the Lease in any
bankruptcy proceeding. An assignment of the Lease or any subletting thereunder
shall not release or relieve the undersigned from its liability hereunder.  The
Guarantor shall have no right of subrogation, reimbursement or indemnity
whatsoever, nor any right of recourse to security for the debts and obligations
of Tenant to Landlord, unless and until all of said debts and obligations have
been satisfied in full.

3.

This guarantee is a continuing guarantee which shall remain effective during the
term of all or any portion of the Lease, subject to any limitations contained in
Article I,











--------------------------------------------------------------------------------







hereof, and as to any surviving provisions and obligations of the Lease that
remain effective after the termination of the Lease.

4.

This guarantee shall be governed by and interpreted in accordance with the laws
of the State of New York, without regard to its conflicts of laws principles,
shall be deemed to have been made and performed in New York, and shall be
enforceable in New York.




Dated: _______________________________

_______________________________

Name:

Residence Address:




Social Security Number:




STATE OF NEW YORK

COUNTY OF NEW YORK




On the ______ day of ______ in the year 2008 before me, the undersigned, a
Notary Public in for said State, personally appeared _____________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.













_______________________________

Notary Public














--------------------------------------------------------------------------------










EXHIBIT E

CLEANING SPECIFICATIONS

A)

GENERAL CLEANING –NIGHTLY




-

Dust sweep all stone, ceramic tile, marble terrazzo, asphalt tile, linoleum,
rubber, vinyl and other types of flooring

-

Carpet sweep all carpets and rugs four (4) times per week

-

Vacuum clean all carpets and rugs, once (1) per week

-

Police all private stairways and keep in clean condition

-

Empty and clean all wastepaper baskets, ash trays and receptacles; damp dust as
necessary

-

Clean all cigarette urns and replace sand or water as necessary

-

Remove all normal wastepaper and tenant rubbish to a designated area in the
premises. (Excluding cafeteria waste, bulk materials, and all special materials
such as old desks, furniture, etc.)

-

Dust all furniture, and window sills as necessary

-

Dust clean all glass furniture tops

-

Dust all chair rails, trim and similar objects as necessary

-

Dust all baseboards as necessary

-

Wash clean all water fountains

-

Keep locker and service closets in clean and orderly condition

B)

LAVATORIES – NIGHTLY (EXCLUDING PRIVATE & EXECUTIVE LAVATORIES)




-

Sweep and mop all flooring

-

Wipe clean all mirrors, powder shelves and brightwork, including flushometers,
piping toilet seat hinges

-

Wash and disinfect all basin, bowls and urinals

-

Wash both sides of all toilet seats

-

Dust all partitions, tile walls, dispensers and receptacles

-

Empty and clean paper towel and sanitary disposal receptacles

-

Fill toilet tissue holders, soap dispensers and towel dispensers; materials to
be furnished by Landlord














--------------------------------------------------------------------------------










-

Remove all wastepaper and refuse to designated area in the premises

C)

LAVATORIES – PERIODIC CLEANING (EXCLUDES PRIVATE & EXECUTIVE LAVATORIES




-

Machine scrub flooring as necessary

-

Wash all partitions, tile walls, and enamel surfaces periodically, using proper
disinfectant when necessary

D)

DAY SERVICES – DUTIES OF THE DAY PORTERS




-

Police ladies’ restrooms and lavatories, keeping them in clean condition

-

Fill toilet dispensers; materials to be furnished by Landlord

-

Fill sanitary napkin dispensers; materials to be furnished by Landlord

E)

SCHEDULE OF CLEANING




-

Upon completion of the nightly chores, all lights shall be turned off, windows
closed, doors locked and offices left in a neat and orderly condition

-

All day, nightly and periodic cleaning services as listed herein, to be done
five nights each week, Monday through Friday, except Union and Legal Holidays

-

All windows from the 2nd floor to the roof will be cleaned inside out quarterly,
weather permitting

















--------------------------------------------------------------------------------










EXHIBIT F

FORM STANDBY LETTER OF CREDIT

Date:




Beneficiary:




[Landlord]

c/o SL Green Realty Corporation

420 Lexington Avenue

New York, NY 10170




Letter of Credit No.




Gentlemen:




By order of our client, [Tenant Name and Address], we hereby establish our
irrevocable, unconditional Standby Letter of Credit No. __________ in your favor
for an amount not to exceed in aggregate USD $__________________ effective
immediately and expiring at our office located at
________________________________, New York, New York __________ with at the
close of business on __________.

Funds hereunder are available to you or your transferee against presentation of
your sight draft(s), drawn on us, mentioning thereon this Letter of Credit
Number __________, which may be executed on your behalf by your agent or on
behalf of your transferee(s) by its agent(s), without presentation of any other
documents, statements or authorizations.

This Letter of Credit shall be deemed automatically extended, without amendment,
for additional period(s) of one (1) year from the current expiration date hereof
and each successive expiration date, the last renewal of which shall be for a
term set to expire not earlier than [the date occurring ninety (90) days
following the Expiration Date of the term of the Lease], unless we notify you
not less than sixty (60) days prior to then applicable expiration date hereof
that we elect not to consider this Letter of Credit renewed for such additional
period(s). In order to be effective, any such notice of non-renewal must be sent
by registered mail (return receipt requested) (i) to you at the above address
and (ii) simultaneously to the “Leasing Counsel”, SL Green Realty Corporation,
420 Lexington Avenue, New York, NY 10170, (or to such other addresses as you or
your transferee(s) shall designate in writing).

This Letter of Credit is transferable and may be transferred in its entirety,
but not in part, and may be successively transferred by you or any transferee
hereunder to a successor transferee(s) upon execution and delivery to us of the
transfer form annexed hereto. All transfer fees shall be payable by our client.











--------------------------------------------------------------------------------










We hereby agree with drawers, endorsers, and all bona fide holders that drafts
drawn under and in compliance with the terms hereof will be duly honored upon
presentation to us at our office located at [New York, New York].

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the Uniform Customs and Practice (“UCP”) for Documentary Credits, (1993
Revision), International Chamber of Commerce, Publication No. 500.

Very truly yours,

[NAME OF BANK]







BY: ___________________________

   

AUTHORIZED SIGNATURE

New York, NY




Date: __________________________














--------------------------------------------------------------------------------










EXHIBIT G

[DIAGRAM]















